TABLE OF CONTENTS

Exhibit 10.1

 

 

 

 

 

 

 

OMX TRANSACTION AGREEMENT

dated as of

November 15, 2007

among

THE NASDAQ STOCK MARKET, INC.,

BORSE DUBAI LIMITED

and

BD STOCKHOLM AB

 

 

 

 

 

 

 

 

 

 

 

 

C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

           Page

ARTICLE I DEFINITIONS

   C-5

Section 1.01

   Definitions    C-5

ARTICLE II PURCHASE AND SALE OF SECURITIES

   C-10

Section 2.01

   Closing Payments and Deliveries    C-10

Section 2.02

   Secondary Closing Payments and Deliveries    C-10

Section 2.03

   The Closing    C-10

ARTICLE III REPRESENTATIONS AND WARRANTIES OF NASDAQ

   C-11

Section 3.01

   Corporate Existence and Power    C-11

Section 3.02

   Corporate Authorization; Enforceability    C-11

Section 3.03

   Governmental Authorization    C-12

Section 3.04

   Noncontravention    C-12

Section 3.05

   Section 203 of the DGCL    C-12

Section 3.06

   Capitalization    C-13

Section 3.07

   Subsidiaries    C-13

Section 3.08

   SEC Reports; Financial Statements    C-13

Section 3.09

   Absence of Certain Changes    C-14

Section 3.10

   Legal Proceedings; Violations of Law    C-15

Section 3.11

   Intellectual Property    C-15

Section 3.12

   Employee Benefits    C-15

Section 3.13

   Taxes    C-16

Section 3.14

   Financing    C-16

Section 3.15

   No Brokers or Finders    C-16

Section 3.16

   Nasdaq is Not an “Investment Company”    C-16

Section 3.17

   General Solicitation; No Integration    C-16

Section 3.18

   Documentation    C-16

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BORSE DUBAI AND THE BIDDER

   C-17

Section 4.01

   Private Placement    C-17

Section 4.02

   Corporate Existence and Power    C-17

Section 4.03

   Authority    C-17

Section 4.04

   Governmental Authorization    C-18

Section 4.05

   Noncontravention    C-18

Section 4.06

   Limited Purpose of the Bidder and Option Holder    C-18

Section 4.07

   Ownership of the OMX Shares    C-18

Section 4.08

   Options.    C-18

Section 4.09

   Financing    C-19

Section 4.10

   Documentation    C-19

Section 4.11

   No Brokers or Finders    C-19

ARTICLE V COVENANTS OF THE PARTIES

   C-19

Section 5.01

   Notices of Certain Events    C-19

Section 5.02

   Conduct of the Bidder Offer    C-20

Section 5.03

   Conduct of the Nasdaq Offer    C-21

Section 5.04

   Options; Irrevocables; OMX Shares    C-22

Section 5.05

   Documents; Stockholder Approval    C-22

Section 5.06

   Reasonable Best Efforts; Further Assurances    C-22

Section 5.07

   Certain Filings    C-23

Section 5.08

   Public Announcements    C-24

Section 5.09

   Other Agreements    C-24

 

C-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           Page

Section 5.10

   Fees and Expenses    C-25

Section 5.11

   Nasdaq Board Exemption    C-25

Section 5.12

   Section 16 Exemption    C-25

ARTICLE VI CONDITIONS PRECEDENT

   C-25

Section 6.01

   Conditions to the Occurrence of the Trigger Date    C-25

Section 6.02

   Conditions to the Parties’ Obligations to Effect the Closing    C-26

Section 6.03

   Conditions to the Parties’ Obligations to Effect a Secondary Closing    C-27

Section 6.04

   Failure of Conditions Precedent    C-27

Section 6.05

   Frustration of Conditions Precedent    C-27

ARTICLE VII TERMINATION

   C-27

Section 7.01

   Termination Prior to the Closing    C-27

Section 7.02

   Effect of Termination    C-28

ARTICLE VIII INDEMNIFICATION

   C-28

Section 8.01

   Survival of Provisions    C-28

Section 8.02

   Indemnification by Nasdaq    C-28

Section 8.03

   Indemnification by Borse Dubai and the Bidder    C-29

Section 8.04

   Other Indemnification Matters    C-29

ARTICLE IX MISCELLANEOUS

   C-30

Section 9.01

   Notices    C-30

Section 9.02

   No Waivers; Amendments    C-31

Section 9.03

   Successors and Assigns    C-31

Section 9.04

   Headings    C-31

Section 9.05

   Severability    C-31

Section 9.06

   Specific Performance    C-31

Section 9.07

   New York Law    C-32

Section 9.08

   Jurisdiction; Service of Process; Waiver of Jury Trial    C-32

Section 9.09

   Counterparts; Effectiveness    C-32

Section 9.10

   Entire Agreement    C-32

Section 9.11

   Interpretation    C-33

 

C-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OMX TRANSACTION AGREEMENT

This OMX TRANSACTION AGREEMENT (this “Agreement”) dated as of November 15, 2007
among The Nasdaq Stock Market, Inc., a Delaware corporation (together with any
successor entity thereto, “Nasdaq”), Borse Dubai Limited, a company registered
in the Dubai International Financial Centre in Dubai with company number CL0447
(together with any successor entity thereto, “Borse Dubai”), and BD Stockholm
AB, a corporation organized under the laws of Sweden (the “Bidder”). Nasdaq,
Borse Dubai and the Bidder are sometimes referred to herein as a “Party” and
collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, Nasdaq and OMX AB (publ), a public corporation organized under the laws
of Sweden (“OMX”), are Parties to a Transaction Agreement (as amended and
supplemented from time to time, the “Nasdaq-OMX Agreement”), dated May 25, 2007,
pursuant to which Nasdaq agreed to conduct a public tender offer to acquire all
of the outstanding shares of OMX (the “Nasdaq Offer”);

WHEREAS, on August 9, 2007, Borse Dubai announced that it was in the process of
purchasing OMX Shares and had directed the Option Holder (defined below) to
enter into the Options;

WHEREAS, on August 17, 2007, Borse Dubai announced its intention to conduct a
public tender offer to acquire all of the OMX Shares through the Bidder (as may
be amended from time to time in accordance with the terms of this Agreement, the
“Bidder Offer”);

WHEREAS, on September 20, 2007, Nasdaq and Borse Dubai entered into a binding
letter agreement (as amended and supplemented from time to time, the “Binding
Term Sheet”) providing for, among other things, and subject to the satisfaction
of certain conditions, (i) Nasdaq to withdraw the Nasdaq Offer, (ii) Borse
Dubai, the Bidder and the Option Holder to sell to Nasdaq all of the OMX Shares
owned or acquired by them at or following the successful completion of the
Bidder Offer, and (iii) Nasdaq to make an investment in, and to license or
procure the licensing of certain trademarks and technology to, Borse Dubai and
the Dubai International Financial Exchange Limited, a company registered in the
Dubai International Financial Centre in Dubai with company number 0009 and a
Subsidiary of Borse Dubai (together with any successor entity thereto, “DIFX”);

WHEREAS, on September 26, 2007, Borse Dubai and the Bidder, with the consent of
Nasdaq, amended the terms of the Bidder Offer and the Binding Term Sheet to
(i) increase the Bidder Offer Consideration from SEK 230 per share to SEK
265 per share (with Nasdaq being responsible for payment in respect of SEK 10 of
this increase) and (ii) decrease the minimum condition from 90% to 50% plus one
share;

WHEREAS, pursuant to the Binding Term Sheet, the Parties have agreed to execute
this Agreement and the DIFX Agreement, which agreements, upon execution, shall
have the effect of superseding the Binding Term Sheet; and

WHEREAS, the boards of directors of the Parties have each declared it advisable
and in the best interests of their respective shareholders that the Parties
consummate the transactions contemplated herein upon the terms and subject to
the conditions provided for herein.

 

C-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

(a) The following terms, as used herein, have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
Notwithstanding the foregoing, Nasdaq and its Affiliates, on the one hand, will
not be deemed to be Affiliates of any of Borse Dubai and its Affiliates or DIFX
and its Affiliates, on the other hand, and vice versa. For the avoidance of
doubt, as such term is used in this Agreement, Affiliates of Borse Dubai refer
only to Persons directly or indirectly controlled by Investment Corporation of
Dubai, a Dubai company.

“Ancillary Agreements” means the Transfer Agreements, Nasdaq Stockholders’
Agreement, Registration Rights Agreement, Trust Agreement and all other
agreements, documents and instruments required to be delivered by any Party
pursuant to this Agreement or any Ancillary Agreements, and any other
agreements, documents or instruments entered into by the Parties or their
Affiliates at or prior to Closing in connection with this Agreement or the
transactions contemplated hereby, each of which forms part of this Agreement.

“Authority” means any domestic (including federal, state or local) or foreign
court, arbitrator, administrative, regulatory or other governmental department,
agency, official, commission, tribunal, authority or instrumentality,
non-government authority or Self-Regulatory Organization.

“Benefit Plan” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA, including, without limitation, multiemployer plans within
the meaning of Section 3(37) of ERISA), and all stock purchase, stock option,
severance, employment, change-in-control, fringe benefit, collective bargaining,
bonus, incentive, deferred compensation, employee loan and all other employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA (including any funding mechanism therefor now in effect or
required in the future as a result of the transactions contemplated by this
Agreement or otherwise), whether formal or informal, oral or written, legally
binding or not, under which (a) any current or former employee, director or
consultant of Nasdaq or its Subsidiaries has any present or future right to
benefits and which are contributed to, sponsored by or maintained by Nasdaq or
any of its Subsidiaries or (b) Nasdaq or any of its Subsidiaries has had or has
any present or future liability (contingent or direct).

“Bidder Offer Consideration” means the per share consideration included in the
Bidder Offer from time to time.

“Bidder Offer Document” means an offer document (Sw. Erbjudandehandling) or a
prospectus relating to the Bidder Offer, together with any amendments and
supplements thereto, required to be filed with the SFSA in connection with the
Bidder Offer.

“Board of Directors” means the board of directors of Nasdaq.

“Business Day” means any day that is not a Friday, Saturday or Sunday or a day
on which banks are required or permitted to be closed in the State of New York,
Stockholm, Sweden or in Dubai, United Arab Emirates.

 

C-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CFIUS” means the Committee on Foreign Investment in the United States.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.01, of Nasdaq.

“Conditions Precedent” means the conditions precedent to the Trigger Date and
the Closing as set forth on Exhibit A hereto.

“DGCL” means the Delaware General Corporation Law.

“DIFX Agreement” means the agreement dated as of the date hereof, between
Nasdaq, Borse Dubai and DIFX, related to Nasdaq’s investment in, and license
(whether by Nasdaq, OMX or their respective Affiliates) of certain trademarks
and technology to, Borse Dubai and DIFX.

“DIFX Material Adverse Effect” means any material adverse effect on DIFX’s
financial position or operations that materially adversely affects, or could
reasonably be anticipated to have such effect on, DIFX’s liquidity, sales,
results or equity; provided, however, that the following shall not be considered
in determining whether such a material adverse effect has occurred: (a) any
change or development in economic, business, political or securities markets
conditions generally (including any such change or development resulting from
acts of war, terrorism or natural disasters), except with respect to any change
or development that, relative to other participants in DIFX’s industry,
materially disproportionately impacts the liquidity, sales, results or equity of
DIFX; (b) any change or development resulting from the announcement or
consummation of the Nasdaq Offer or the Bidder Offer or the transactions
contemplated thereby or hereby or by the DIFX Agreement; or (c) any changes in
laws, rules or regulations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excess Shares” has the meaning assigned thereto in Nasdaq’s Amended and
Restated Certificate of Incorporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exon-Florio” means the Exon-Florio amendment to the Defense Production Act of
1950, 50 U.S.C. Section 2158 et seq., as amended by Section 837(a) of the
National Defense Authorization Act for Fiscal Year 1993 and the Foreign
Investment and National Security Act of 2007, P.L. 110-49.

“GAAP” means generally accepted accounting principles in the United States.

“H&F and SLP” means Hellman & Friedman Capital Partners IV, L.P., H&F
International Partners IV-A, L.P., H & F International Partners IV-B, L.P., H&F
Executive Fund, IV L.P.; Silver Lake Partners II TSA, L.P., Silver Lake
Technology Investors II, L.L.C., Silver Lake Partners TSA, L.P., and Silver Lake
Investors, L.P. or their respective affiliated investment funds that are:
(1) under common management and control, (2) comprised of members or partners
with the same ultimate ownership and (3) subject to terms and conditions
substantially identical in all material respects.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Intellectual Property” means patents (and any renewals and extensions thereof),
patent rights (and any applications therefor), rights of priority and other
rights in inventions; trademarks, service marks, trade names and trade dress,
and all registrations and applications therefor; copyrights and rights in mask
works (and any applications or registrations for the foregoing, and all renewals
and extensions thereof) and rights of authorship; industrial design rights, and
all registrations and applications therefor; rights in data, collections of data
and databases; rights in domain names and domain name reservations; and rights
in trade secrets, proprietary information and know-how.

“Irrevocables” means the irrevocable undertakings, dated as of September 26,
2007, secured by Nasdaq and Borse Dubai from each of the counter-parties
thereto, and such other irrevocable

 

C-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

undertakings relating to the Bidder Offer as may be entered into by Nasdaq and
Borse Dubai or their respective Affiliates, on the one hand, and OMX
shareholders, on the other hand, from time to time after the date hereof in
accordance with this Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, any Person will be deemed to own subject to Lien any
asset that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“Nasdaq Material Adverse Effect” means any material adverse effect on Nasdaq’s
financial position or operations that materially adversely affects, or could
reasonably be anticipated to have such effect on, Nasdaq’s liquidity, sales,
results or equity; provided, however, that the following shall not be considered
in determining whether such a material adverse effect has occurred: (a) any
change or development in economic, business, political or securities markets
conditions generally (including any such change or development resulting from
acts of war, terrorism or natural disasters), except with respect to any change
or development that, relative to other participants in Nasdaq’s industry,
materially disproportionately impacts the liquidity, sales, results or equity of
Nasdaq; (b) any change or development resulting from the announcement or
consummation of the Nasdaq Offer or the Bidder Offer or the transactions
contemplated thereby or hereby or by the DIFX Agreement; or (c) any changes in
laws, rules or regulations.

“Nasdaq Shares” means the 60,561,515 shares of Common Stock to be issued
pursuant to this Agreement (as adjusted for any stock dividend, stock split,
recapitalization or similar event in respect of such Nasdaq Shares that occurs
prior to the Closing).

“Nasdaq Stockholders’ Agreement” means the stockholders’ agreement attached
hereto as Exhibit C, to be entered into and dated as of the Closing Date.

“OMX Material Adverse Effect” means any material adverse effect on OMX’s
financial position or operations that materially adversely affects, or could
reasonably be anticipated to have such effect on, OMX’s liquidity, sales,
results or equity; provided, however, that the following shall not be considered
in determining whether such a material adverse effect has occurred: (a) any
change or development in economic, business, political or securities markets
conditions generally (including any such change or development resulting from
acts of war, terrorism or natural disasters), except with respect to any change
or development that, relative to other participants in OMX’s industry,
materially disproportionately impacts the liquidity, sales, results or equity of
OMX; (b) any change or development resulting from the announcement or
consummation of the Nasdaq Offer or the Bidder Offer or the transactions
contemplated thereby or hereby; or (c) any changes in laws, rules or
regulations.

“OMX Shares” means the issued and outstanding shares of OMX.

“Options” means the put and call options entered into by HSBC Bank plc with
various counterparties on the one hand and the Option Holder on the other hand,
with a trade date on or about August 9, 2007.

“Option Holder” means Borse Dubai (Cayman) Ltd., an exempted company limited by
shares organized and existing under the laws of the Cayman Islands and a
wholly-owned Subsidiary of Borse Dubai.

“Person” means an individual or a corporation, partnership, association, trust,
or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Preferred Stock” means the preferred stock, par value $0.01 per share, of
Nasdaq.

 

C-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Proceeding” means any claim, suit, action or legal, administrative, arbitration
or other alternative dispute resolution proceeding or investigation.

“Proxy Statement” means the proxy statement relating to the matters to be
submitted to Nasdaq’s stockholders for purposes of obtaining the Stockholder
Approval and any other matters included therein, and any amendments or
supplements thereto.

“Registration Rights Agreement” means the registration rights agreement attached
hereto as Exhibit D, to be entered into and dated as of the Closing Date.

“Regulation D” means Regulation D under the Securities Act.

“Regulatory Approvals” means any approvals or permits from Authorities required
to effect the transactions contemplated hereby.

“Representatives” means, with respect to any Party, the directors, officers,
employees, agents, attorneys, accountants, consultants, current or potential
lenders and financial and other advisors of such Party.

“Securities Act” means the Securities Act of 1933, as amended.

“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, any United States or non-United States securities exchange,
commodities exchange, registered securities association, the Municipal
Securities Rulemaking Board, National Futures Association, and any other board
or body, whether United States or non-United States, that regulates brokers,
dealers, commodity pool operators, commodity trading advisors or future
commission merchants.

“SFSA” means the Swedish Financial Supervisory Authority (Sw.
Finansinspektionen).

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of the capital stock or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by such Person.

“Takeover Rules” means the Stockholm Stock Exchange’s Rules regarding Public
Takeover Offers on the Stock Market (Sw. Stockholmsbörsens regler rörande
offentliga uppköpserbjudanden på aktiemarknaden (2007-04-01)) and the Swedish
Securities Council’s (Sw. Aktiemarknadsnämnden) rulings regarding interpretation
and application thereof.

“Taxes” means any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties and charges of whatever kind (including any
interest, penalties or additions to the tax imposed in connection therewith or
with respect thereto) including, without limitation, taxes imposed on, or
measured by, income, franchise, profits or gross receipts, and also ad valorem,
value added, sales, use, service, real or personal property, capital stock,
license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs duties.

“Tax Returns” means returns, reports, information statements and other
documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any Tax and will include
any amended returns.

“Trigger Date” means the first date on which all of the conditions set forth in
Section 6.01 have been satisfied or waived.

“Trust” means the trust established pursuant to the Trust Agreement.

“Trust Agreement” means the trust agreement in substantially the form attached
as Exhibit E hereto, to be entered into and dated as of the Closing Date.

 

C-8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Voting Limit Exemption” means an exemption for any other Person from the
limitations of Article Fourth, Section C.6(b) of Nasdaq’s Amended and Restated
Certificate of Incorporation (other than an exemption granted in connection with
the establishment of a strategic alliance with another exchange or similar
market, such that the rights of H&F and SLP thereunder are not triggered).

“Voting Notes” means Nasdaq’s 3.75% Series A convertible notes due 2012 and
3.75% Series B convertible notes due 2012.

“Voting Percentage” means the percentage of all such Person’s Voting Securities
entitled to vote after taking into account the Voting Limit Exemption.

“Voting Securities” means the Common Stock and the Voting Notes.

“waive”, “waiver” or “waived” with respect to any Condition Precedent only,
refers to the waiver, in writing, by the Party (or Parties, as the case may by)
entitled to the benefit of such Condition Precedent, as set forth on Exhibit A.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section

Agreement

   Preamble

Bidder

   Preamble

Bidder Offer

   Recitals

Bidder Offer Conditions

   5.02(c)

Binding Term Sheet

   Recitals

Borse Dubai

   Preamble

Cash Purchase Price

   2.01(a)(ii)

CFIUS Approval

   5.07(b)

Closing

   2.03(a)

Closing Date

   2.03(a)

Commission Approval

   3.02(e)

Damages

   8.02

DIFX

   Recitals

Financial Statements

   3.08(b)

Fundamental Representation

   8.01

Indemnified Person

   8.04(a)

Indemnifying Person

   8.04(a)

Nasdaq

   Preamble

Nasdaq Board Exemption

   3.02(d)

Nasdaq Offer

   Recitals

Nasdaq Securities

   3.06(b)

Nasdaq-OMX Agreement

   Recitals

OMX

   Recitals

OMX Offer Restrictions

   Exhibit A

Parties

   Preamble

Party

   Preamble

SEC Reports

   3.08(a)

Secondary Closing

   2.03(b)

Stockholder Approval

   3.02(a)

Subsidiary Securities

   3.07(b)

Transfer Agreement

   2.01(b)

 

C-9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II

PURCHASE AND SALE OF SECURITIES

Section 2.01 Closing Payments and Deliveries.

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing:

(i) Borse Dubai shall deliver or cause to be delivered to Nasdaq the OMX Shares
(A) acquired by the Bidder in or pursuant to the Bidder Offer, (B) acquired by
the Option Holder pursuant to the Options or (C) otherwise owned by Borse Dubai
or any Subsidiaries of Borse Dubai; and

(ii) Nasdaq shall (x) pay to Borse Dubai, by wire transfer of immediately
available funds to a bank account or accounts designated in writing by Borse
Dubai to Nasdaq at least two Business Days prior to the Closing Date, an amount
in cash equal to SEK 12,582,952,392, as may be reduced pursuant to
Section 2.01(c) (the “Cash Purchase Price”), (y) deliver or cause to be
delivered to Borse Dubai the number of Nasdaq Shares representing 19.99% of the
issued and outstanding Common Stock on a fully-diluted basis (which shall be
calculated in accordance with the methodology set forth on Schedule 2.01(a))
after the issuance of all of the Nasdaq Shares, and (z) deposit or cause to be
deposited in the Trust all remaining Nasdaq Shares not delivered to Borse Dubai
pursuant to the preceding clause (y). If so directed by Borse Dubai upon written
notice given at least 2 days prior to the Closing Date: (A) Nasdaq shall deliver
all or part of the Cash Purchase Price and the Nasdaq Shares referred to in
clause (y) of the preceding sentence to Subsidiaries of Borse Dubai and/or
(B) the Nasdaq Shares to be deposited in the Trust pursuant to clause (z) of the
preceding sentence shall instead be delivered to Borse Dubai or its
Subsidiaries, which shall immediately thereafter deposit such Nasdaq Shares in
the Trust.

(b) The foregoing Section 2.01(a) notwithstanding, the Parties hereby agree that
the transfer of the OMX Shares from Borse Dubai and its Subsidiaries to Nasdaq
may be implemented through one or more agreements reasonably acceptable to
Nasdaq and causing Nasdaq to incur no additional liabilities or obligations
(other than de minimis liabilities or obligations) (each a “Transfer
Agreement”), which Transfer Agreements need not transfer the OMX Shares to
Nasdaq for the same proportion of cash consideration and Nasdaq Shares.

(c) The Cash Purchase Price shall be reduced by the amount, if any, equal to the
product of (i) SEK 265 multiplied by (ii) the difference between (x) the
aggregate number of OMX Shares issued and outstanding as of the initial closing
of the Bidder Offer and (y) the aggregate number of OMX Shares delivered to
Nasdaq at the Closing.

Section 2.02 Secondary Closing Payments and Deliveries. Upon the terms and
subject to the conditions set forth in this Agreement, at each Secondary
Closing:

(a) Borse Dubai shall deliver or cause to be delivered to Nasdaq OMX Shares then
owned by the Bidder, Borse Dubai or any of the Subsidiaries of Borse Dubai and
not previously delivered to Nasdaq hereunder; and

(b) Nasdaq shall pay to Borse Dubai, by wire transfer of immediately available
funds, an amount in cash equal to (x) SEK 265 multiplied by (y) the number of
OMX Shares delivered or caused to be delivered by Borse Dubai to Nasdaq at such
Secondary Closing. If so directed by Borse Dubai upon written notice given at
least 2 days prior to any Secondary Closing, Nasdaq shall deliver all or part of
the cash referred to in the preceding sentence to Subsidiaries of Borse Dubai.

Section 2.03 The Closing.

(a) Primary Closing. The purchase and sale of the OMX Shares shall take place at
a closing (the “Closing”) at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square, New York,

 

C-10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

New York 10036 as promptly as practicable, but in no event later than ten
Business Days, following the satisfaction or waiver of the Conditions Precedent
to the Closing, as set forth on Exhibit A, or at such other time and place as
Nasdaq and Borse Dubai may agree, it being the intention of the Parties that the
Closing shall take place on the first Business Day after the settlement of any
Options. The date and time of Closing are referred to herein as the “Closing
Date”.

(b) Secondary Closings. In the event that the Bidder Offer is extended, or Borse
Dubai or any of its Subsidiaries otherwise acquire any other OMX Shares, after
consummation of the Closing, the closing of the sale to, and purchase by, Nasdaq
of any OMX Shares acquired by Borse Dubai or any of Borse Dubai’s Subsidiaries
and not previously sold to Nasdaq (each such event, a “Secondary Closing”) shall
occur at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036, as promptly as practicable, but in no event
later than ten Business Days following the first date payments are required to
be delivered to tendering holders of OMX Shares at each subsequent closing under
the Bidder Offer or any other Secondary Closing or at such other time and place
as Nasdaq and Borse Dubai may agree.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF NASDAQ

Nasdaq represents and warrants to the Bidder and Borse Dubai as follows:

Section 3.01 Corporate Existence and Power.

(a) Nasdaq is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
corporate powers and all material governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted. Nasdaq is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction where such qualification is necessary,
except for those jurisdictions where failure to be so qualified would not,
individually or in the aggregate, have a Nasdaq Material Adverse Effect.

Section 3.02 Corporate Authorization; Enforceability.

(a) The execution, delivery and performance by Nasdaq of this Agreement and each
of the Ancillary Agreements to which it will be a Party and the consummation of
the transactions contemplated hereby and thereby are within Nasdaq’s corporate
power and have been duly authorized by all necessary corporate action on the
part of Nasdaq, subject only to receipt of the approval of the issuance of
Nasdaq Shares by affirmative vote of the holders of a majority of the voting
power of the Voting Securities (the “Stockholder Approval”).

(b) This Agreement has been, and upon their execution each of the Ancillary
Agreements to which Nasdaq will be a Party will be, duly executed and delivered
by Nasdaq and, assuming due authorization, execution and delivery by the other
Parties hereto and thereto, constitutes, and upon their execution each of the
Ancillary Agreements to which Nasdaq will be a Party will constitute, the legal,
valid and binding agreements of Nasdaq enforceable against Nasdaq in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditors generally or by general equity principles (regardless of
whether such enforceability is considered in a Proceeding in equity or at law).

(c) Subject to receipt of the Stockholder Approval, each of the Nasdaq Shares
shall, when issued, be validly issued, free and clear of any Lien and free of
any other restriction or limitation (including any restriction on the right to
vote, sell or otherwise dispose of the Nasdaq Shares), except as provided under
applicable securities laws or as set forth in Nasdaq’s Amended and Restated
Certificate of Incorporation and Nasdaq’s By-Laws.

 

C-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) The Board of Directors, by resolutions duly adopted at a meeting duly called
and held, has (i) determined that this Agreement, the Ancillary Agreements, and
the transactions contemplated hereby and thereby are in the best interests of
Nasdaq and its stockholders and has recommended that the stockholders of Nasdaq
approve the issuance of the Nasdaq Shares and (ii) resolved that Article Fourth,
Section C.2 of Nasdaq’s Amended and Restated Certificate of Incorporation shall
not be applicable to Excess Shares held by Borse Dubai or any Affiliate of Borse
Dubai that becomes party to the Nasdaq Stockholders’ Agreement (the “Nasdaq
Board Exemption”) if, but only if, (x) the Board of Directors has approved a
Voting Limit Exemption with respect to Voting Securities held by any other
Person and (y) Nasdaq has received all necessary approvals to the effectiveness
of the Nasdaq Board Exemption from the Commission in accordance with
Section 12.5 of Nasdaq’s By-Laws (or any successor provision); provided,
however, that if such resolutions provide that a Voting Limit Exemption covering
fewer than all of such other Person’s Excess Shares has become effective, then
to the extent permissible by Nasdaq’s Amended and Restated Certificate of
Incorporation, the Voting Percentage of the Voting Securities beneficially owned
by Borse Dubai (including such Affiliates of Borse Dubai that become parties to
the Nasdaq Stockholders’ Agreement) may be voted (upon receipt of the Commission
Approval); provided further, however, if the Voting Limit Exemption does not so
limit H&F and SLP’s voting rights, then, upon receipt of the Commission
Approval, neither shall Borse Dubai’s voting rights (nor such Affiliates of
Borse Dubai that become parties to the Nasdaq Stockholders’ Agreement) be so
limited.

(e) The approval of the Commission with the respect to the Nasdaq Board
Exemption (the “Commission Approval”) is the only approval of any kind
whatsoever required for the Nasdaq Board Exemption to be a legal, valid and
binding obligation of Nasdaq and right of Borse Dubai.

Section 3.03 Governmental Authorization. As of the date of this Agreement,
except as set forth on Schedule 3.03, as of the date hereof, the execution,
delivery and performance by Nasdaq of this Agreement and each of the Ancillary
Agreements to which Nasdaq will be a Party and the consummation of the
transactions contemplated hereby and thereby requires no action by the Parties
in respect of, or filing with, any Authority other than (a) compliance with any
applicable requirements of the HSR Act, (b) informing CFIUS of the transactions
contemplated by this Agreement and the Ancillary Agreements and making all
filings and submissions required to be made or effected by it pursuant to
Exon-Florio and (c) such other actions or filings which have been taken or made
prior to the date hereof.

Section 3.04 Noncontravention. The execution, delivery and performance by Nasdaq
of this Agreement and each of the Ancillary Agreements to which Nasdaq will be a
Party and the consummation of the transactions contemplated hereby and thereby,
do not and will not (a) violate Nasdaq’s Certificate of Incorporation or By-Laws
or any equivalent organizational documents of its Subsidiaries; (b) assuming
compliance with the matters referred to in Section 3.03, violate any applicable
law, rule, regulation, judgment, injunction, order or decree; (c) require any
consent or other action by any Person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of Nasdaq or any of its Subsidiaries or to a loss of any benefit to
which Nasdaq or any of its Subsidiaries is entitled under any provision of any
material agreement or other instrument binding upon Nasdaq or any of its
Subsidiaries; or (d) except with respect to the credit arrangements entered into
or to be entered into by Nasdaq or any of its Subsidiaries in connection with
the transactions contemplated by this Agreement, result in the creation or
imposition of any Lien on any asset of Nasdaq or any of its Subsidiaries except
in the cases of clauses (b), (c) and (d) above for such conflicts, breaches,
violations or defaults that would not have a Nasdaq Material Adverse Effect.

Section 3.05 Section 203 of the DGCL. Prior to the execution of this Agreement,
the Board of Directors has taken all action necessary so that the restrictions
on business combinations contained in Section 203 of the DGCL shall not apply
with respect to or as a result of this Agreement or the Ancillary Agreements and
the transactions contemplated hereby and thereby without any further action on
the part of the stockholders of Nasdaq or the Board of Directors. To Nasdaq’s
knowledge, no other United States state takeover statute is applicable to the
transactions contemplated by this Agreement and each of the Ancillary Agreements
to which Nasdaq will be a Party.

 

C-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.06 Capitalization.

(a) The authorized capital stock of Nasdaq consists of (i) 300,000,000 shares of
Common Stock and (ii) 30,000,000 shares of Preferred Stock. As of September 30,
2007, there were (i) 113,503,469 shares of Common Stock outstanding, all of
which were validly issued, fully paid and nonassessable and were issued free of
preemptive rights; (ii) no shares of Preferred Stock issued or outstanding;
(iii) 17,210,234 shares of Common Stock held in Nasdaq’s treasury;
(iv) 16,551,724 shares of Common Stock reserved for issuance pursuant to the
3.75% Series B Convertible Notes due 2012; (v) 14,137,931 shares of Common Stock
reserved for issuance pursuant to the 3.75% Series A Convertible Subordinated
Notes due 2012; (vi) 4,962,500 warrants to purchase Common Stock;
(vii) 10,100,915 outstanding stock options and 771,377 shares of unvested
restricted stock granted under Nasdaq’s equity incentive plan; and
(viii) 6,926,744 shares of Common Stock available for issuance pursuant to
Nasdaq’s equity incentive plan and employee stock purchase plan.

(b) Except as set forth in Section 3.06(a) and as contemplated by this
Agreement, there are no outstanding (i) shares of capital stock or voting
securities of Nasdaq, (ii) securities of Nasdaq convertible into or exchangeable
for shares of capital stock or voting securities of Nasdaq or (iii) options or
other rights to acquire from Nasdaq, or any other obligation of Nasdaq to issue
or sell, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of Nasdaq or any other
equity interest in Nasdaq (the items in clauses 3.06(b)(i), 3.06(b)(ii) and
3.06(b)(iii) being referred to collectively as the “Nasdaq Securities”). Except
as set forth in Schedule 3.06(b), there are no outstanding obligations of Nasdaq
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any Nasdaq
Securities.

Section 3.07 Subsidiaries.

(a) Each Subsidiary of Nasdaq is a corporation or limited liability company duly
incorporated, validly existing and in good standing (to the extent the
jurisdiction recognizes the concept) under the laws of its jurisdiction of
incorporation, has all corporate or limited liability company powers and all
material governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted. Each Subsidiary of Nasdaq is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not, individually or in the
aggregate, have a Nasdaq Material Adverse Effect.

(b) Except as disclosed in the SEC Reports, all of the outstanding capital stock
or other equity securities of each Subsidiary of Nasdaq (except for any
directors’ qualifying shares) is owned by Nasdaq, directly or indirectly, free
and clear of any Lien and free of any other limitation or restriction (including
any restriction on the right to vote, sell or otherwise dispose of such capital
stock or other voting securities). There are no outstanding (i) securities of
Nasdaq or any Subsidiary of Nasdaq convertible into or exchangeable for shares
of capital stock or voting securities of any Subsidiary of Nasdaq or
(ii) options or other rights to acquire from Nasdaq or any Subsidiary of Nasdaq,
or other obligation of Nasdaq or any Subsidiary of Nasdaq to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of any Subsidiary of Nasdaq (the items in
clauses 3.07(b)(i) and 3.07(b)(ii) being referred to collectively as the
“Subsidiary Securities”). There are no outstanding obligations of Nasdaq or any
Subsidiary of Nasdaq to repurchase, redeem or otherwise acquire any outstanding
Subsidiary Securities.

(c) Except as set forth in the SEC Reports, neither Nasdaq nor any of its
Subsidiaries has any ownership interest or other investment convertible into or
exchangeable for an ownership interest in any Person.

Section 3.08 SEC Reports; Financial Statements.

(a) Nasdaq has timely filed all required registration statements, prospectuses,
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission since January 1, 2005

 

C-13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(collectively, the “SEC Reports”). No Subsidiary of Nasdaq is required to file
any form, report, registration statement, prospectus or other document with the
Commission. The information contained or incorporated by reference in the SEC
Reports was true and correct in all material respects as of the respective dates
of the filing thereof with the Commission (and if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing);
and, as of such respective dates, the SEC Reports did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All of the SEC
Reports, as of their respective dates, complied as to form in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder.

(b) The audited financial statements of Nasdaq included in Nasdaq’s Annual
Report on Form 10-K for the year ended December 31, 2006, and the unaudited
financial statements of Nasdaq included in each of Nasdaq’s Quarterly Reports on
Form 10-Q for the quarters ended March 31, 2007 and June 30, 2007, respectively
(collectively, the “Financial Statements”), together with the related notes and
schedules, present fairly in all material respects the consolidated financial
position of Nasdaq and its Subsidiaries and the results of its operations and
cash flows for the periods specified (subject, in the case of unaudited
statements, to the absence of footnote disclosure and to normal year-end audit
adjustments) and have been prepared in compliance with the Exchange Act and in
accordance with GAAP (except, in the case of unaudited statements, as permitted
by Form 10-Q of the Commission) during the periods involved (except as may be
indicated in the notes thereto).

(c) Except as set forth in the SEC Reports and except for liabilities (i) set
forth or reflected in the Financial Statements (or referred to in the notes
thereto) or (ii) incurred in the ordinary course of business consistent with
past practice, since June 30, 2007, neither Nasdaq nor any of its Subsidiaries
has (x) any liabilities of a nature required to be set forth or reflected in a
balance sheet prepared in accordance with GAAP or (y) any other material
liabilities.

(d) Since January 1, 2005, Nasdaq’s principal executive officer and its
principal financial officer have (x) devised and maintained a system of internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and preparation of financial statements in
accordance with GAAP, and have evaluated such system on a quarterly basis and
concluded that it is effective and (y) disclosed to Nasdaq’s management,
auditors and the audit committee of the Board of Directors (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are reasonably likely to adversely
affect Nasdaq’s or any of its Subsidiaries’ ability to record, process,
summarize and report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of Nasdaq and Nasdaq has provided to Borse Dubai
copies of any written materials relating to the foregoing. Nasdaq has
established and maintains “disclosure controls and procedures” (as such term is
defined in Rule 13a-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to Nasdaq
and its Subsidiaries required to be included in Nasdaq’s periodic reports under
the Exchange Act is made known to Nasdaq’s principal executive officer and its
principal financial officer by others within those entities, and, to the
knowledge of Nasdaq, such disclosure controls and procedures are effective in
timely alerting Nasdaq’s principal executive officer and its principal financial
officer to such material information required to be included in Nasdaq’s
periodic reports required under the Exchange Act. Except as disclosed in the SEC
Reports, there are no outstanding loans made by Nasdaq or any of its
Subsidiaries to any “executive officer” (as defined in Rule 3b-7 under the
Exchange Act) or director of Nasdaq. Since the enactment of the Sarbanes-Oxley
Act of 2002, neither Nasdaq nor any of its Subsidiaries has made any loans to
any “executive officer” (as defined in Rule 3b-7 under the Exchange Act) or
director of Nasdaq or any of its Subsidiaries.

Section 3.09 Absence of Certain Changes. Except as set forth in the SEC Reports
or on Schedule 3.09 and for the transactions contemplated by this Agreement,
since June 30, 2007 to the date hereof (in the case of

 

C-14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

clauses (b), (c), and (d)), (i) the business of Nasdaq and its Subsidiaries has
been conducted in the ordinary course of business consistent with past practices
and (ii) there has not been:

(a) any event, occurrence or facts which, individually or in the aggregate, has
had or would reasonably be expected to have a Nasdaq Material Adverse Effect;

(b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of Nasdaq, or any
repurchase, redemption or other acquisition by Nasdaq or any of its Subsidiaries
of any outstanding shares of capital stock or other securities of Nasdaq or any
of its Subsidiaries;

(c) any incurrence, assumption or guarantee by Nasdaq or any of its Subsidiaries
of any indebtedness for borrowed money other than in the ordinary course of
business and in amounts and on terms consistent with past practices or in
connection with the transactions contemplated by this Agreement or the
Nasdaq-OMX Agreement; or

(d) any change in any method of accounting or accounting practice by Nasdaq or
any of its Subsidiaries except for any such change after the date hereof
required by reason of a concurrent change in GAAP.

Section 3.10 Legal Proceedings; Violations of Law. There is no claim, action,
suit, Proceeding or investigation, whether civil, criminal, administrative,
regulatory or investigative pending against or, to Nasdaq’s knowledge,
threatened against or affecting, Nasdaq, its Subsidiaries or any of their
respective properties before any Authority which has had or would reasonably be
expected to have a Nasdaq Material Adverse Effect. Neither Nasdaq nor its
Subsidiaries is in violation of, and Nasdaq and its Subsidiaries have not
received any notices of violations with respect to, any laws, statutes,
ordinances, rules or regulations of any Authority, except for violations which,
individually or in the aggregate, would not reasonably be expected to have a
Nasdaq Material Adverse Effect.

Section 3.11 Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Nasdaq Material Adverse Effect:
(a) Nasdaq and its Subsidiaries own, or possess sufficient rights to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (b) to the knowledge of Nasdaq, the use by Nasdaq and its
Subsidiaries of any Intellectual Property used in the conduct of Nasdaq’s and
its Subsidiaries’ businesses as currently conducted does not infringe on or
otherwise violate the rights of any Person; (c) the use of any licensed
Intellectual Property by Nasdaq or its Subsidiaries is in accordance with
applicable licenses pursuant to which Nasdaq or such Subsidiary acquired the
right to use such Intellectual Property; and (d) to the knowledge of Nasdaq, no
Person is challenging, infringing on or otherwise violating any right of Nasdaq
or any of its Subsidiaries with respect to any Intellectual Property owned by
and/or licensed to Nasdaq or its Subsidiaries.

Section 3.12 Employee Benefits. With respect to each Benefit Plan, no material
liability has been incurred and no condition or circumstances exist that would
subject Nasdaq or its Subsidiaries to any material Tax, fine, Lien, penalty or
other liability imposed by ERISA, the Code or other applicable law, rules and
regulations. Nasdaq and its Subsidiaries are in compliance with all federal,
state, local and foreign requirements regarding employment, except for any
failures to comply that are not reasonably likely, individually or in the
aggregate, to have a Nasdaq Material Adverse Effect. As of the date hereof,
there is no material labor dispute, strike or work stoppage against Nasdaq or
any of its Subsidiaries pending or, to the knowledge of Nasdaq, threatened which
may interfere with the business activities of Nasdaq or any of its Subsidiaries,
except where such dispute, strike or work stoppage is not reasonably likely,
individually or in the aggregate, to have a Nasdaq Material Adverse Effect.
Neither Nasdaq nor any of its Subsidiaries has any material collective
bargaining agreements relating to its employees. There is no material labor
union organizing activity pending or, to the knowledge of Nasdaq, threatened
with respect to Nasdaq or any of its Subsidiaries.

 

C-15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.13 Taxes. All material Tax Returns required to be filed by, or on
behalf of Nasdaq or any of its Subsidiaries have been timely filed, or will be
timely filed, in accordance with all applicable laws, and all such Tax Returns
are, or will be at the time of filing, complete and correct in all material
respects. Nasdaq and each of its Subsidiaries has timely paid (or has had paid
on its behalf) in full all material Taxes due and payable (whether or not shown
on such Tax Returns), or, where payment is not yet due, has made adequate
provision for all material Taxes in the Financial Statements of Nasdaq in
accordance with GAAP. There are no Liens with respect to material Taxes upon any
of the assets or properties of either Nasdaq or its Subsidiaries, other than
with respect to Taxes not yet due and payable. Except as set forth in Schedule
3.13, there are no outstanding waivers or agreements extending the statute of
limitations for any period with respect to any Tax to which Nasdaq or any of its
Subsidiaries may be subject and Nasdaq is not a Party to nor is it bound by nor
has it any obligation under any Tax sharing or similar agreement or arrangement.

Section 3.14 Financing. At the Closing and at each Secondary Closing, Nasdaq
shall have sufficient funds to permit it to consummate the transactions
contemplated by this Agreement. It shall not be a condition to the obligations
of Nasdaq to consummate the transactions contemplated hereby that Nasdaq have
sufficient funds to purchase the OMX Shares in accordance with Section 2.01
hereof.

Section 3.15 No Brokers or Finders. Nasdaq has not incurred, and shall not
incur, directly or indirectly, any liability for any brokerage or finders’ fees
or agents’ commissions or any similar charges in connection with this Agreement,
other than any of the forgoing which fees are the sole responsibility of Nasdaq.

Section 3.16 Nasdaq is Not an “Investment Company”. Nasdaq has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended.
Nasdaq is not, and immediately after receipt of payment for the Nasdaq Shares
will not be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.17 General Solicitation; No Integration. Neither Nasdaq nor any other
Person or entity authorized by Nasdaq to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Nasdaq Shares. Nasdaq has not, directly or indirectly, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of any security (as
defined in the Securities Act) which, to its knowledge, is or will be integrated
with the Nasdaq Shares sold pursuant to this Agreement.

Section 3.18 Documentation.

(a) None of the information supplied or to be supplied by Nasdaq for inclusion
in the Proxy Statement shall, at the date of mailing to stockholders and at the
time of the meeting of Nasdaq’s stockholders to be held in connection with the
Stockholder Approval, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Proxy Statement shall comply as to form in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder.

(b) None of the information supplied or to be supplied by Nasdaq for inclusion
in any documentation related to the Nasdaq Offer or the Bidder Offer shall, at
the time of filing with any Authority or other publication or distribution of
such documentation, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

C-16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BORSE DUBAI AND THE BIDDER

Borse Dubai and the Bidder, jointly and severally, hereby represent and warrant
to Nasdaq as follows:

Section 4.01 Private Placement.

(a) Borse Dubai understands that the offering and sale of the Nasdaq Shares is
intended to be exempt from registration under the Securities Act pursuant to
Section 4(2) of the Securities Act.

(b) The Nasdaq Shares to be acquired by Borse Dubai pursuant to this Agreement
are being acquired for its own account and without a view to the resale or
distribution of such Nasdaq Shares or any interest therein other than pursuant
to this Agreement or the Ancillary Agreements or in a transaction exempt from,
or are not subject to, registration under the Securities Act.

(c) Borse Dubai is an “accredited investor” as such term is defined in
Regulation D.

(d) Borse Dubai has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Nasdaq Shares and Borse Dubai is capable of bearing the
economic risks of such investment, including a complete loss of its investment
in the Nasdaq Shares.

(e) In evaluating the suitability of an investment in the Nasdaq Shares, Borse
Dubai has not relied upon any representations or other information (whether oral
or written) made by or on behalf of Nasdaq other than as set forth in this
Agreement.

Section 4.02 Corporate Existence and Power.

(a) Borse Dubai is a company registered in the Dubai International Financial
Center in Dubai, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all material governmental
licenses, permits, consents and approvals required to carry on its business as
now conducted. Borse Dubai is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified would not, individually or in the aggregate, be material to Borse
Dubai.

(b) The Bidder is a corporation organized under the laws of Sweden duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all power and authority to carry on its
business as now conducted. Borse Dubai owns 100% of the issued and outstanding
capital stock of the Bidder.

(c) The Option Holder is an exempted company limited by shares organized and
existing under the laws of the Cayman Islands duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and has
all power and authority to carry on its business as now conducted. Borse Dubai
owns 100% of the issued and outstanding capital stock of the Option Holder.

Section 4.03 Authority. The execution, delivery and performance of this
Agreement and each of the Ancillary Agreements to which they will be a Party are
within Borse Dubai’s and the Bidder’s powers and has been duly authorized on
their part by all requisite corporate action and, assuming due authorization,
execution and delivery by Nasdaq, constitutes, and upon their execution each of
the Ancillary Agreements to which Borse Dubai and the Bidder will be a Party
will constitute, a legal, valid and binding agreement of Borse Dubai and the
Bidder enforceable against them in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a Proceeding in equity or at law).

 

C-17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.04 Governmental Authorization. As of the date of this Agreement,
except as set forth on Schedule 4.04, the execution, delivery and performance by
Borse Dubai and the Bidder of this Agreement and each of the Ancillary
Agreements to which they will be a Party and the consummation by them of the
transactions contemplated hereby and thereby requires no action by the Parties
in respect of, or filing with, any Authority other than (a) compliance with any
applicable requirements of the HSR Act, (b) informing CFIUS of the transactions
contemplated by this Agreement and the Ancillary Agreements and making all
filings and submissions required to be made or effected by it pursuant to
Exon-Florio and (c) such other actions or filings which have been taken or made
prior to the date hereof.

Section 4.05 Noncontravention. The execution, delivery and performance by Borse
Dubai and the Bidder of this Agreement and each of the Ancillary Agreements to
which they will be a Party and the consummation by them of the transactions
contemplated hereby and thereby do not and will not: (a) violate the
organizational documents of Borse Dubai or the Bidder; (b) assuming compliance
with the matters referred to in Section 4.03, violate any applicable law, rule,
regulation, judgment, injunction, order or decree; (c) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of the Bidder, Borse Dubai or any of the Subsidiaries of Borse Dubai
or to a loss of any benefit to which the Bidder, Borse Dubai or any of the
Subsidiaries of Borse Dubai is entitled under any provision of any material
agreement or other instrument binding upon the Bidder, Borse Dubai or any of the
Subsidiaries of Borse Dubai; or (d) result in the creation or imposition of any
Lien on any asset of the Bidder, Borse Dubai or any of the Subsidiaries of Borse
Dubai except in the cases of clauses (b), (c) and (d) above for such conflicts,
breaches, violations or defaults that would not be material, individually or in
the aggregate, to Borse Dubai or the Bidder.

Section 4.06 Limited Purpose of the Bidder and Option Holder. Each of the Bidder
and the Option Holder is a newly-formed special purpose entity which has been
formed solely for the purposes of the Bidder Offer and the Options,
respectively. As of the date hereof, neither the Bidder nor the Option Holder
are a Party to any material agreements and have not conducted any activities
other than pursuant to or in connection with this Agreement or in connection
with the organization of the Bidder, the Bidder Offer, the Options, the
negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby.

Section 4.07 Ownership of the OMX Shares. As of the date of this Agreement, the
Bidder, Borse Dubai and the Subsidiaries of Borse Dubai collectively own
5,880,130 OMX Shares. The sale, transfer and delivery of the OMX Shares to
Nasdaq pursuant to the terms of this Agreement shall vest in Nasdaq good and
valid title to such OMX Shares (including those acquired pursuant to the Bidder
Offer, the Options or otherwise), free and clear of any Lien and free of any
other such restriction or limitation (including any restriction on the right to
vote, sell or otherwise dispose of the OMX Shares), in each case arising from
any action or the failure to take any action by Borse Dubai and its Affiliates.

Section 4.08 Options.

(a) The Options constitute the valid and binding obligations of the Option
Holder, enforceable against each of the Option Holder and, to the knowledge of
Borse Dubai as of the date hereof, each of the respective counterparties
thereto, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general principles of equity (regardless of whether such enforceability is
considered in a Proceeding in equity or at law).

(b) As of the date hereof, 29,171,741 OMX Shares are subject to the Options.

(c) Following exercise of the physically-settled call option under the Options
as set forth in Section 5.04(a), the Option Holder will be entitled to acquire
the number of OMX Shares that are subject to the Options, provided that the
number of OMX Shares to be delivered to the Option Holder by HSBC Bank plc shall
be reduced to the extent that HSBC’s Option counterparties do not fulfill their
obligations under

 

C-18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Options to deliver the OMX Shares to HSBC Bank plc. If an Option
counterparty fails to deliver to HSBC Bank plc the number of OMX Shares to be
delivered on the due date, then under certain Options (i) HSBC Bank plc’s
position under the Options may be novated to the Option Holder and under other
Options (ii) HSBC Bank plc may be required by the Option Holder to bring
proceedings against that Option counterparty.

Section 4.09 Financing. At each of the closing of the Bidder Offer and the
settlement of the Options, the Bidder or the Option Holder, as the case may be,
shall have sufficient funds to permit it to acquire the OMX Shares in the Bidder
Offer or the OMX Shares subject to the Options, as the case may be. It shall not
be a condition to the obligations of Borse Dubai or the Bidder to consummate the
transactions contemplated hereby that the Bidder have sufficient funds to
acquire the OMX Shares in the Bidder Offer or that the Option Holder have
sufficient funds to acquire the OMX subject to the Options.

Section 4.10 Documentation.

(a) None of the information supplied or to be supplied by Borse Dubai or the
Bidder in writing for inclusion in the Proxy Statement shall, at the date of
mailing to Nasdaq’s stockholders and at the time of the meeting of Nasdaq’s
stockholders to be held in connection with the Stockholder Approval, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(b) None of the information supplied or to be supplied by Borse Dubai or the
Bidder in writing for inclusion in any documentation related to the Nasdaq Offer
or Bidder Offer shall, at the time of filing with any Authority or other
distribution of such documentation, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

Section 4.11 No Brokers or Finders. Borse Dubai and the Bidder have not
incurred, and shall not incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement, other than any of the foregoing which fees are
the sole responsibility of Borse Dubai.

ARTICLE V

COVENANTS OF THE PARTIES

Section 5.01 Notices of Certain Events. From the date hereof until the
termination of this Agreement in accordance with its terms, Nasdaq, on the one
hand, and Borse Dubai and the Bidder, on the other hand, shall promptly notify
the other Parties of:

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(b) any notice or other communication from any Authority in connection with the
transactions contemplated by this Agreement;

(c) any Proceeding, whether civil, criminal, administrative, regulatory or
investigative, commenced or, to its knowledge, threatened against, relating to
or involving or otherwise affecting any Party that relates to the transactions
contemplated by this Agreement, the Nasdaq Offer or the Bidder Offer; and

(d) (i) the occurrence or failure to occur of any event that would be likely to
cause or that has caused any of a Party’s representations or warranties in this
Agreement to be untrue or inaccurate in any material respect at any time from
the date hereof until the Closing or to cause any of the Conditions Precedent,
as set

 

C-19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

forth on Exhibit A, not to be satisfied or (ii) any material failure on such
Party’s part to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by such Party hereunder or with respect to the
Nasdaq Offer or the Bidder Offer; provided, however, that the delivery of any
notice pursuant to this Section 5.01 shall not limit or otherwise affect the
remedies available hereunder to the Party receiving or delivering such notice or
constitute an admission with respect to the Party delivering or receiving such
notice.

Section 5.02 Conduct of the Bidder Offer.

(a) Except as provided in this Agreement, from the date hereof until the
termination of this Agreement in accordance with its terms, Borse Dubai shall
cause the Bidder not to, and the Bidder shall not, open the Bidder Offer for
acceptances. The foregoing notwithstanding, upon the satisfaction or waiver of
the Conditions Precedent to the Trigger Date as set forth in Section 6.01, Borse
Dubai shall cause the Bidder to, and the Bidder shall, in accordance with the
terms of this Agreement, open the Bidder Offer for acceptances as promptly as
practicable after the Trigger Date and accept for payment all OMX Shares validly
tendered (and not properly withdrawn) pursuant to the Bidder Offer.

(b) In accordance with the terms of the Bidder Offer, the Bidder shall (and
Borse Dubai shall cause the Bidder to) pay for all the OMX Shares acquired
pursuant to the Bidder Offer. Following the Trigger Date, the obligation of the
Bidder under this Agreement to accept for payment and pay for any OMX Shares
validly tendered (and not properly withdrawn) pursuant to the Bidder Offer shall
be subject to the continuing satisfaction or waiver of the Conditions Precedent
to the Closing as set forth on Exhibit A.

(c) Except as set forth on Exhibit A, the Parties agree to participate jointly
and by mutual agreement in all decisions regarding the conduct of the Bidder
Offer (including any increase in the offer price). In furtherance of the
foregoing, except pursuant to the rights granted on Exhibit A, neither Borse
Dubai nor Bidder shall amend, modify or waive any conditions to the Bidder Offer
as set forth on Exhibit B (the “Bidder Offer Conditions”) without the prior
written consent of Nasdaq; provided, however, that the Bidder may take any
actions necessary to prevent the Bidder Offer from lapsing (other than, prior to
the Trigger Date, open the Bidder Offer for acceptances) or required by
applicable law (including Swedish takeover rules). For the avoidance of doubt,
it is the Parties’ intention that each Bidder Offer Condition is identical in
substance to the corresponding Condition Precedent as set forth on Exhibit B.
The satisfaction or waiver of any Condition Precedent shall, to the extent the
corresponding Bidder Offer Condition is not satisfied, be a waiver of such
Bidder Offer Condition. The satisfaction or wavier of any Bidder Offer Condition
shall, to the extent the corresponding Condition Precedent is not actually
satisfied, be deemed satisfaction of such Condition Precedent.

(d) Nasdaq and its counsel shall be given a reasonable opportunity to review and
comment on all documentation related to the Bidder Offer before any such
document is filed with any Authority or otherwise distributed to holders of OMX
Shares, and such documentation shall be reasonably acceptable to Nasdaq and its
counsel immediately prior to its filing or distribution. Borse Dubai and the
Bidder shall keep Nasdaq fully informed with respect to developments related to
the Bidder Offer.

(e) Upon request of Nasdaq, following the Closing, the Bidder will extend the
Bidder Offer for the outstanding OMX Shares through up to two subsequent
offering periods in accordance with applicable law (including Swedish takeover
rules), each such period being no more than 20 Business Days. The Bidder shall
be obligated to pay the Bidder Offer Consideration to any OMX shareholders that
tender in such subsequent offering period. Nasdaq shall purchase such OMX Shares
from Borse Dubai as soon as possible after (i) such OMX Shares are acquired by
the Bidder in such subsequent offering periods and (ii) such OMX Shares are
transferred to Borse Dubai from the Bidder by paying to Borse Dubai (or such
other Person(s) as Borse Dubai directs) by wire transfer of immediately
available funds (in SEK) to a bank account or accounts designated in writing by
Borse Dubai to Nasdaq at least two Business Days prior to the date of the
Secondary Closing and shall pay Borse Dubai’s reasonable documented
out-of-pocket expenses (not including any Taxes) incurred in connection with any
such request. If Nasdaq does not pay for such

 

C-20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OMX Shares on such date, interest will accrue on the purchase price paid by
Bidder for such OMX Shares for the period held by Borse Dubai (which shall equal
the actual interest paid by Borse Dubai if funded by debt or 6% annually (pro
rata for the period such OMX Shares are held by Borse Dubai) if funded by Borse
Dubai from its own funds).

(f) Except as set forth in this Agreement (including Section 5.02(e) above),
from and after the Closing, Borse Dubai and the Bidder shall not, and shall
cause their respective Subsidiaries not to:

(i) purchase or otherwise acquire, offer or propose to acquire, or solicit an
offer to sell or agree to acquire, directly or indirectly, alone or in concert
with others, beneficial or record ownership of any OMX Shares, including by
tender or exchange offer or otherwise;

(ii) make, or in any way participate in, directly or indirectly, alone or in
concert with others (including by or through any group of which Borse Dubai, the
Bidder, or their respective Subsidiaries is a member), any “solicitation” of
“proxies” (as such terms are defined or used in Regulation 14A under the
Exchange Act) to vote OMX Shares or to provide or withhold consents with respect
to OMX Shares or seek to advise or influence any person or entity with respect
to, the voting of, or the providing or withholding consent with respect to, any
OMX Shares;

(iii) either directly or indirectly in concert with others (including by or
through any group of which Borse Dubai, the Bidder, or their respective
Subsidiaries is a member) seek representation on the Board of Directors of OMX
or the board of directors or equivalent of any of OMX’s subsidiaries, seek to
remove any members of the Board of Directors of OMX or expand or reduce the size
of the Board of Directors of OMX or otherwise act alone or in concert with
others (including by or through any group of which Borse Dubai, the Bidder, or
their respective Subsidiaries is a member) to make public statements or
otherwise seek to control or influence the management or Board of Directors of
OMX or any of its Subsidiaries;

(iv) form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any OMX Shares; or

(v) either directly or indirectly in concert with others (including by or
through any group of which Borse Dubai, the Bidder, or their respective
Subsidiaries is a member) publicly announce or disclose any intention, or enter
into or disclose any plan or arrangement inconsistent with the foregoing
(including publicly making a request that Nasdaq waive, amend or terminate any
provisions of this Section 5.02(f) or making such a request if such request
would reasonably be likely to require public disclosure by any Person or
otherwise result in public disclosure).

Section 5.03 Conduct of the Nasdaq Offer.

(a) Except as set forth on Exhibit A, from and after the date hereof (including
following the termination of this Agreement in accordance with its terms),
Nasdaq shall not open the Nasdaq Offer for acceptances.

(b) Nasdaq shall not amend, modify or waive any condition to the Nasdaq Offer
without the prior written consent of Borse Dubai; provided, however, that Nasdaq
may take any other actions necessary in order to prevent the Nasdaq Offer from
lapsing (other than open the Nasdaq Offer for acceptances).

(c) Borse Dubai and its counsel shall be given a reasonable opportunity to
review and comment on all information in documentation related to the Nasdaq
Offer which refers to Borse Dubai or the Bidder before any such information is
filed with any Authority or otherwise published or distributed to holders of OMX
Shares, and such information shall be reasonably acceptable to Borse Dubai and
its counsel immediately prior to its filing, publication or distribution. For
the avoidance of doubt, the preparation of documents by Nasdaq related to the
Bidder Offer shall be governed by Section 5.05 and not this Section 5.03(c).

(d) Upon the occurrence of the Trigger Date, Nasdaq shall withdraw and otherwise
terminate the Nasdaq Offer.

 

C-21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.04 Options; Irrevocables; OMX Shares.

(a) From the date of this Agreement until the time of acquisition of the OMX
Shares subject to the Options, Borse Dubai shall not, and shall cause the Option
Holder not to (i) take or fail to take any action that would result in a breach
of any of the Options or (ii) terminate, waive, amend, assign, or take or fail
to take any other action which would render the Option Holder unable validly to
exercise its rights to acquire the OMX Shares under the Options. On the first
possible day, in accordance with the terms of the Options, following the first
day of settlement of the Bidder Offer, the Option Holder shall exercise the
physically-settled call option under the Options to acquire all of the OMX
Shares subject to the Options.

(b) Except as set forth on Exhibit A, from the date of this Agreement until the
time of acquisition in the Bidder Offer of the OMX Shares that are subject to
the Irrevocables, neither Borse Dubai nor Nasdaq shall (i) take or fail to take
any action that would result in a breach of any of the Irrevocables, which would
render such Irrevocable incapable of being exercised or (ii) terminate, waive,
amend, assign, or take or fail to take any other action which would terminate
the other Party’s obligation to tender shares in the Bidder Offer or the Nasdaq
Offer as set forth in the Irrevocables.

(c) Except as set forth in Schedule 5.04, until the termination of this
Agreement, neither the Bidder, Borse Dubai nor any Subsidiary of Borse Dubai
shall sell, transfer (including by operation of law), give, pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, gift, pledge,
encumbrance, assignment or other disposition of, any OMX Shares now owned or
hereafter acquired, other than, in each case, pursuant to or in connection with
the implementation of this Agreement and the transactions contemplated hereby.

(d) Until the termination of this Agreement, neither Borse Dubai, Nasdaq or any
of their respective Affiliates shall enter into any irrevocable undertakings
related to the Bidder Offer without the prior written consent of the other
Parties.

Section 5.05 Documents; Stockholder Approval.

(a) As soon as practicable following the date of this Agreement, Borse Dubai
shall furnish all information concerning it and its Subsidiaries as Nasdaq may
reasonably request in connection with the preparation of the Proxy Statement.

(b) Nasdaq shall use its reasonable best efforts to have the Proxy Statement
cleared by the Commission and to mail the Proxy Statement to its stockholders as
promptly as practicable after the Proxy Statement has been cleared by the
Commission. The Proxy Statement may include such information and alternative
proposals as shall enable Nasdaq to issue the Nasdaq Shares to Borse Dubai, its
Subsidiaries and the Trust and consummate the transactions described herein and,
alternatively, to consummate the Nasdaq Offer.

(c) As promptly as practicable after the Proxy Statement is cleared by the
Commission, Nasdaq shall take all lawful action duly to call, give notice of,
convene and hold a meeting of its shareholders for the purpose of obtaining the
Stockholder Approval and shall use its reasonable best efforts to solicit such
approval.

(d) Borse Dubai and the Bidder shall use their reasonable best efforts to have
the Bidder Offer Documents cleared by the SFSA and the Financial Supervisory
Authorities in Finland, Denmark, Iceland, Latvia, Lithuania and Estonia as
promptly as practicable after the date hereof such that the applicable
Conditions Precedent to the Trigger Date are satisfied.

Section 5.06 Reasonable Best Efforts; Further Assurances.

(a) Subject to the terms and conditions of this Agreement, including the
applicable provisions of Section 5.07 and Exhibit A, each of Nasdaq and Borse
Dubai shall, and shall cause its Affiliates to, use their reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable laws and stock exchange
regulation, including the Takeover Rules,

 

C-22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to cause to be satisfied all conditions to the Parties’ obligations under this
Agreement, and to consummate and make effective the transactions contemplated by
this Agreement. In connection therewith, if any Proceeding is instituted or
threatened to be instituted or any legislation is proposed or threatened to be
proposed by any Authority which Proceeding or legislation (i) is reasonably
likely to materially delay occurrence of the Trigger Date, declaration of the
Bidder Offer as unconditional or consummation of the Closing or (ii) challenges
any transaction contemplated by this Agreement, then each of Nasdaq, Borse Dubai
and the Bidder shall (by negotiation, litigation or otherwise) cooperate and use
their reasonable best efforts to contest, resist or avoid any such Proceeding or
legislation, including any administrative or judicial action, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that is in effect and
that prohibits, prevents, materially delays or materially restricts consummation
of the transactions contemplated by this Agreement, including by pursuing
reasonable avenues of administrative and judicial appeal.

(b) Subject to Section 5.07(e), Nasdaq, Borse Dubai and the Bidder agree to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously this Agreement or the
transactions contemplated hereby.

Section 5.07 Certain Filings.

(a) Competition Filings.

(i) Nasdaq and Borse Dubai acknowledge and agree that one or more filings under
the HSR Act shall be necessary in connection with the transactions contemplated
by this Agreement and the Ancillary Agreements. Promptly following the execution
of this Agreement, Nasdaq and Borse Dubai shall file with the proper authorities
all forms and other documents necessary to be filed pursuant to the HSR Act, and
the regulations promulgated thereunder, in connection with the issuance of the
Nasdaq Shares and shall cooperate with each other in promptly producing such
additional information as those authorities may reasonably require to allow
early termination of the notice period provided by the HSR Act or as otherwise
necessary to comply with statutory requirements of the Federal Trade Commission
or the Department of Justice. Borse Dubai and Nasdaq shall each pay one-half of
all filing fees associated with the filing of the HSR Act notifications. Nasdaq
and Borse Dubai shall use their reasonable best efforts to ensure that the
waiting period (and any extension thereof) applicable to the transactions
contemplated by this Agreement and the Ancillary Agreements under the HSR Act
shall promptly be terminated or expire.

(ii) If any filings under any other applicable competition, merger control,
antitrust or similar law are required in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements, Nasdaq and Borse
Dubai shall file with the proper authorities all forms and other documents
necessary to receive the necessary approvals under such law, and shall use their
reasonable best efforts to secure such approval.

(b) Each Party shall: (i) inform CFIUS of the transactions contemplated by this
Agreement and the Ancillary Agreements and the Parties shall make all filings
and submissions required to be made or effected by it pursuant to Exon-Florio,
(ii) provide any information requested by CFIUS or any other agency or branch of
the United States government in connection with their review of the transactions
contemplated by this Agreement and the Ancillary Agreements and (iii) use its
reasonable best efforts promptly to take, and cause its Affiliates to take, all
actions and steps necessary to obtain (A) a finding by CFIUS of no jurisdiction
or (B) clearance or approval required to be obtained from CFIUS in connection
with the transactions contemplated by this Agreement and the Ancillary
Agreements (such absence of a request for a filing, finding of no jurisdiction,
clearance or approval, the “CFIUS Approval”).

(c) To the extent not already done, promptly following the execution of this
Agreement, Nasdaq and Borse Dubai shall file with the proper authorities all
forms and other documents necessary to be filed to obtain the Regulatory
Approvals in connection with the transactions contemplated by this Agreement,
and

 

C-23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall cooperate with each other in promptly producing such additional
information as those authorities may reasonably require to obtain the Regulatory
Approvals. Nasdaq and Borse Dubai shall use their reasonable best efforts to
obtain the Regulatory Approvals.

(d) Nasdaq shall give Borse Dubai, and Borse Dubai shall give Nasdaq, reasonable
prior notice of any material written or oral communication and any proposed
understanding, undertaking or agreement with, any Authority relating to the
Bidder Offer or the consummation of any of the other transactions contemplated
hereby. In addition, each Party shall furnish the other Party with copies of all
correspondence, filings, and communications (and memoranda setting forth the
substance thereof) between it and its Representatives, on the one hand, and any
Authority or members of their respective staffs, on the other hand, with respect
to this Agreement and the transactions contemplated hereby. Nasdaq shall not
make any proposals relating to, or enter into, any understanding, undertaking or
agreement with any Authority relating to the consummation of any of the
transactions contemplated hereby without the prior review and approval of Borse
Dubai, and Borse Dubai shall not make any such proposal or enter into any such
understanding, undertaking or agreement relating to the consummation of any of
the transactions contemplated hereby without the prior review and approval of
Nasdaq.

(e) For purposes of this Agreement, reasonable best efforts shall not require
any Party to take any actions or steps that such Party, in its reasonable
judgment, deems materially adverse to the benefit it expects to receive from the
transactions contemplated by this Agreement or the DIFX Agreement, including any
condition that would prevent Borse Dubai from obtaining equity accounting
treatment for its investment in Nasdaq or Nasdaq from obtaining equity
accounting treatment for its investment in DIFX, but in each case subject to
such Party first taking into account possible alternative arrangements, which
the Parties agree to negotiate in good faith.

Section 5.08 Public Announcements. Nasdaq and Borse Dubai and each of their
Affiliates agree to consult with each other before issuing any press release or
making any public statement with respect to this Agreement or any of the
transactions contemplated hereby and shall not issue any such press release or
make any such public statement prior to receiving the written consent of the
other Parties, except as may be required by applicable law or stock exchange
regulation, including the Takeover Rules, in which case reasonable best efforts
to consult among the Parties is required to the extent practicable.

Section 5.09 Other Agreements.

(a) Except as set forth on Schedule 5.09(a), between the date of this Agreement
and the Closing, unless Borse Dubai shall otherwise consent in writing (such
consent not to be unreasonably withheld or delayed), the business of Nasdaq and
its Subsidiaries shall be conducted only in the ordinary course of business in
all material respects, and Nasdaq shall, and shall cause each of its
Subsidiaries to, use their respective commercially reasonable efforts to
preserve intact in all material respects their business organization.

(b) Until the earlier of the Closing or earlier termination of this Agreement,
each of the Parties agrees that none of it or its respective Subsidiaries,
Affiliates, successors or assigns shall, and each Party shall instruct its
Representatives not to, in any way disparage, attempt to discredit, or otherwise
call into disrepute, any other Party or such other Party’s Subsidiaries,
Affiliates, successors, assigns, stockholders or Representatives, or any of such
Party’s products or services, in any manner that could reasonably be expected to
(i) damage the business or reputation of such other Party, its products or
services or its Subsidiaries, Affiliates, successors, assigns or Representatives
or (ii) subject to the terms of this Agreement, disrupt, impede, hinder or delay
such other Party’s attempts to consummate the transactions contemplated by this
Agreement and the Ancillary Agreements. Without limiting the foregoing, neither
Party shall make any comments or statements to any non-Party (including the
press, employees or former employees of the other Party, any client or
prospective or former client of the other Party, any individual or entity with
whom the other Party has a business relationship or any other Person), if such
comment or statement reasonably could be expected to adversely affect the
conduct of the business of the other Party, or any of its plans or prospects or
the business reputation of such other Party or any of such other Party’s
products or services or

 

C-24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that of any of its Subsidiaries, Affiliates, successors, assigns or
Representatives, except as may be required by applicable law, Authority,
judicial order or subpoena; provided, however, that any party making such
comments or statements to comply with applicable law, Authority, judicial order
or subpoena shall, to the extent that suck grant would not conflict with
applicable law, first grant each other party reasonable opportunity to review
such comments or statements.

(c) As promptly as reasonably practicable following the Closing, Nasdaq shall
apply for a secondary listing on DIFX.

(d) Until the Closing, each of the Parties shall, and shall cause its Affiliates
to, keep confidential, disclose only to its Affiliates or Representatives and
use only in connection with the transactions contemplated by this Agreement and
the Ancillary Agreements all information and data obtained by them from the
other Party or its Affiliates or Representatives relating to such other Party or
the transactions contemplated hereby (other than information or data that (i) is
or becomes available to the public other than as a result of a breach of this
Section, (ii) was available on a non-confidential basis prior to its disclosure
to or by one Party to another, or (iii) becomes available to one Party on a
non-confidential basis from a source other than the other Party, provided that
such source is not known by the receiving Party, after reasonable inquiry, to be
bound by a confidentiality agreement with either of the non-receiving Parties or
their Representatives and is not otherwise prohibited from transmitting the
information to the receiving Party by a contractual, legal or fiduciary
obligation), unless disclosure of such information or data is required by
applicable law. In the event that the transactions contemplated hereby are not
consummated, each Party shall, and shall use its commercially reasonable efforts
to cause its Affiliates and Representatives to, promptly return to the other
Party or destroy all documents (including all copies thereof) containing any
such information or data. From and after the Closing, the rights and obligations
of the Parties hereto with respect to the information described in this
paragraph shall be governed by Section 7.5 of the Nasdaq Stockholders’
Agreement.

Section 5.10 Fees and Expenses. Except as set forth in Section 5.07(a), whether
or not the transactions contemplated by this Agreement are consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such
expense.

Section 5.11 Nasdaq Board Exemption. Nasdaq shall use its reasonable best
efforts to obtain the Commission Approval if, and only to the extent that, the
Board of Directors approves a Voting Limit Exemption for any other Person and
seeks a similar approval from the Commission with respect to such other Person.

Section 5.12 Section 16 Exemption. Prior to the Closing, the Board of Directors
shall adopt such resolutions as Borse Dubai shall reasonably request to
specifically approve the transactions contemplated by this Agreement for
purposes of Section 16 of the Exchange Act.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to the Occurrence of the Trigger Date. The Trigger Date
shall be the first day upon which each of the following conditions have been
satisfied or waived as provided herein:

(a) Each of the Conditions Precedent to the Trigger Date as set forth on Exhibit
A have been satisfied or waived by the Party specified in Exhibit A to be the
beneficiary thereof;

(b) Borse Dubai has received a certificate executed by the chief executive
officer or chief financial officer of Nasdaq to the effect that (i) as of the
Trigger Date, the representations and warranties of Nasdaq contained in this
Agreement or any Ancillary Agreement are true and correct in all material
respects, other than those that are qualified by “materiality” or by Nasdaq
Material Adverse Effect, which shall be true and correct in all respects, or in
the case of representations and warranties that are made as of a specified date,
as

 

C-25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of such specified date and (ii) Nasdaq has performed all obligations and
agreements and complied with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to the Trigger Date,
except where the non-performance in relation to the transactions contemplated by
this Agreement is not material to Borse Dubai.

(c) Nasdaq has received a certificate executed by the chief executive officer or
chief financial officer of Borse Dubai to the effect that (i) as of the Trigger
Date, the representations and warranties of Borse Dubai and the Bidder contained
in this Agreement or any Ancillary Agreement are true and correct in all
material respects, other than those that are qualified by “materiality”, which
shall be true and correct in all respects, or in the case of representations and
warranties that are made as of a specified date, as of such specified date and
(ii) Borse Dubai and the Bidder have performed all obligations and agreements
and complied with all covenants and conditions required by this Agreement to be
performed or complied with by them prior to the Trigger Date, except where the
non-performance in relation to the transactions contemplated by this Agreement
is not material to Nasdaq.

Section 6.02 Conditions to the Parties’ Obligations to Effect the Closing. The
obligations of Nasdaq, on the one hand, and Borse Dubai and the Bidder, on the
other hand, to consummate the transactions contemplated hereby at the Closing
are subject to:

(a) The satisfaction or waiver by the Party benefited thereby of the Conditions
Precedent to the Closing as set forth on Exhibit A;

(b) Borse Dubai receiving, at or prior to the Closing:

(i) an executed counterpart of each of the Ancillary Agreements, executed by
Nasdaq;

(ii) a legal opinion from Skadden, Arps, Slate, Meagher & Flom LLP addressed to
Borse Dubai and dated the Closing Date regarding the Nasdaq Board Exemption,
substantially in the form of Exhibit F; and

(iii) a certificate executed by the chief executive officer or chief financial
officer of Nasdaq to the effect that (A) the representations and warranties of
Nasdaq contained in this Agreement and any Ancillary Agreement (but with respect
to any Ancillary Agreement, only at Closing) shall be true and correct in all
material respects as of the date of this Agreement and the Closing Date, other
than those that are qualified by “materiality” or by Nasdaq Material Adverse
Effect, which shall be true and correct in all respects, or in the case of
representations and warranties that are made as of a specified date, as of such
specified date, (B) Nasdaq has performed all obligations and agreements and
complied with all covenants and conditions required by this Agreement or any
Ancillary Agreement to be performed or complied with by it prior to or at the
Closing, except where the non-performance in relation to the transactions
contemplated by this Agreement is not material to Borse Dubai and (C) setting
forth the number of issued and outstanding shares of Common Stock on a
fully-diluted basis as of the Closing (calculated in accordance with the
methodology set forth on Schedule 2.01(a)).

(c) Nasdaq receiving, at or prior to the Closing:

(i) an executed counterpart of each of the Ancillary Agreements, signed by Borse
Dubai and/or the Bidder; and

(ii) a certificate executed by the chief executive officer or chief financial
officer of Borse Dubai to the effect that (A) the representations and warranties
of Borse Dubai and the Bidder contained in this Agreement and any Ancillary
Agreement (but with respect to any Ancillary Agreement, only at Closing) shall
be true and correct in all material respects as of the date of this Agreement
and the Closing Date, other than those that are qualified by “materiality”,
which shall be true and correct in all respects, or in the case of
representations and warranties that are made as of a specified date, as of such
specified date and (B) Borse Dubai and the Bidder have performed all obligations
and agreements and complied with all covenants and conditions required by this
Agreement or any Ancillary Agreement to

 

C-26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be performed or complied with by them prior to or at the Closing, except where
the non-performance in relation to the transactions contemplated by this
Agreement is not material to Borse Dubai.

Section 6.03 Conditions to the Parties’ Obligations to Effect a Secondary
Closing. The obligations of Borse Dubai and the Bidder to acquire and deliver
any OMX Shares in any subsequent offering period following the Closing and
participate in any Secondary Closing are subject to (i) the continued
satisfaction or waiver of the Conditions Precedent related to the legality of
the Bidder Offer and (ii) the ability of Nasdaq to acquire the OMX Shares in
such Secondary Closing.

Section 6.04 Failure of Conditions Precedent. The rights and obligations of the
Parties with respect to the failure of a Condition Precedent are set forth on
Exhibit A, which shall govern the Parties’ rights and obligations with respect
to the matters set forth therein.

Section 6.05 Frustration of Conditions Precedent. None of Nasdaq, Borse Dubai or
the Bidder may rely on the failure of any Condition Precedent to be satisfied if
such failure was caused by such Party’s breach of any provision of this
Agreement (including Exhibit A).

ARTICLE VII

TERMINATION

Section 7.01 Termination Prior to the Closing. This Agreement may be terminated
at any time prior to the Closing:

(a) by mutual written agreement of Nasdaq and Borse Dubai;

(b) by either Nasdaq, on the one hand, or Borse Dubai, on the other hand, at any
time prior to the Closing, if the Closing shall not have occurred by
February 15, 2008; provided, however, that if on such date the Trigger Date
shall have occurred but the Closing shall not have occurred, such date shall
automatically be extended to April 15, 2008 without action by any of the
Parties;

(c) by Nasdaq, if:

(i) prior to the Trigger Date, any of the Conditions Precedent that grant Nasdaq
the right to terminate this Agreement, as set forth on Exhibit A, shall become
incapable of being satisfied prior to February 15, 2008; or

(ii) following the Trigger Date and prior to the Closing, any of the Conditions
Precedent to the Closing that grant Nasdaq the right to terminate this
Agreement, as set forth on Exhibit A, shall become incapable of being satisfied
prior to the Closing; or

(d) by Borse Dubai, if:

(i) prior to the Trigger Date, any of the Conditions Precedent that grant Borse
Dubai the right to terminate this Agreement, as set forth on Exhibit A, shall
become incapable of being satisfied prior to February 15, 2008; or

(ii) following the Trigger Date and prior to the Closing, any of the Conditions
Precedent to the Closing that grant Borse Dubai the right to terminate this
Agreement, as set forth on Exhibit A, shall become incapable of being satisfied
prior to the Closing.

The Party desiring to terminate this Agreement pursuant to this Section 7.01
shall give written notice of such termination to the other Parties.

 

C-27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.02 Effect of Termination.

(b) If this Agreement is terminated as permitted by Section 7.01(c) or 7.01(d),
such termination shall have the effects as set forth on Exhibit A. If Nasdaq, on
the one hand, and Borse Dubai, on the other hand, both are entitled, and seek,
to terminate this Agreement for the failure of different Conditions Precedent,
as set forth on Exhibit A, then:

(i) if either of such Conditions Precedent, as set forth on Exhibit A, allows
Nasdaq to continue the Nasdaq Offer or launch a new offer, Nasdaq shall be
allowed to do so;

(ii) if either of such Conditions Precedent, as set forth on Exhibit A, allows
the Bidder to continue the Bidder Offer, the Bidder shall be allowed to do so;
and

(iii) Borse Dubai and Nasdaq shall ask each Party granting an Irrevocable
whether they prefer to tender into the Nasdaq Offer (as modified, at the option
of Nasdaq) or the Bidder Offer (as modified, at the option of Borse Dubai), and
Borse Dubai shall retain the benefit of the Irrevocables or assign the benefit
of the Irrevocables to Nasdaq subject to compliance with the terms thereof,
depending on the choice of the Party granting the Irrevocable.

Notwithstanding the foregoing, if the failure of the first such Condition
Precedent causes the failure of the second such Condition Precedent, the second
such Condition Precedent shall not be grounds for termination of this Agreement
and the effects of the failure of the first such Condition Precedent as set
forth on Exhibit A shall govern.

(c) If this Agreement is terminated as permitted by Section 7.01, such
termination shall be without liability of any Party (or its Affiliates,
successors, assigns, stockholders or Representatives) to any other Party to this
Agreement, except (i) for the provisions of Sections 3.15 and 4.11 relating to
broker’s fees and finder’s fees, Section 5.09(d) relating to confidentiality,
Section 9.01 relating to notices, Section 9.07 relating to governing law,
Section 9.08 relating to submission to jurisdiction, Exhibit A in its entirety
(including the obligations of the Parties contained therein) and this
Section 7.02 and (ii) that nothing herein shall relieve either Party from
liability for any breach of this Agreement or any agreement made as of the date
hereof or subsequent thereto pursuant to this Agreement.

ARTICLE VIII

INDEMNIFICATION

Section 8.01 Survival of Provisions. The representations and warranties
contained in this Agreement will survive and remain in full force and effect in
accordance with their terms until the first anniversary of the Closing;
provided, however, that the representations and warranties contained in Sections
3.01, 3.02, 3.05, 3.06, 3.16 and 3.17 and Sections 4.01, 4.02, 4.03 and 4.07
(each, a “Fundamental Representation”) will survive indefinitely.
Notwithstanding the foregoing, an indemnification claim brought pursuant to
Sections 8.02 and 8.03 with respect to a breach of a representation or warranty
will not be precluded hereby if the claim is initiated in writing prior to the
expiration of the respective survival period described in the preceding
sentence.

Section 8.02 Indemnification by Nasdaq. Nasdaq hereby agrees to indemnify and
hold harmless Borse Dubai and the Bidder, any Person controlling Borse Dubai or
the Bidder or their Affiliates, and their respective directors, trustees,
members, partners, officers, agents and employees from and against any losses,
claims, damages, expenses and liabilities (including, without limitation,
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any investigation, action, suit or Proceeding) (“Damages”) to
which such Person may become subject as the result of (a) any breach of any
representation or warranty made pursuant to this Agreement or the Ancillary
Agreements or (b) any breach of any covenant made or to be performed on the part
of Nasdaq under this Agreement or the Ancillary Agreements, and Nasdaq shall
reimburse any such Person for all reasonable expenses (including reasonable
counsel fees and expenses) as they

 

C-28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

are incurred by any such Person in connection with any such breach of
representation, warranty or covenant or investigating, preparing or defending
any such action or Proceeding, pending or threatened, whether or not such Person
is a party thereto; provided, however, that with respect to indemnification or
reimbursement by Nasdaq pursuant to this Section 8.02, (x) in the case of any
indemnification pursuant to clause (a) other than in respect of a Fundamental
Representation (which will not be subject to the limits of this clause (x)),
Nasdaq shall not be liable unless the aggregate amount of Damages exceeds
$29,000,000, and Nasdaq shall only be liable for Damages in excess of such
amount, and (y) Nasdaq’s maximum liability to Borse Dubai and the Bidder shall
not exceed $2,900,000,000.

Section 8.03 Indemnification by Borse Dubai and the Bidder. Borse Dubai and the
Bidder, jointly and severally, hereby agree to indemnify, defend and hold
harmless Nasdaq, its Affiliates, any Person controlling Nasdaq or its
Affiliates, and their respective directors, trustees, members, partners,
officers, agents and employees from and against any Damages to which such Person
may become subject as a result of (a) any breach of any representation or
warranty of Borse Dubai made pursuant to this Agreement or the Ancillary
Agreements or (b) any breach of any covenant made or to be performed on the part
of Borse Dubai or the Bidder under this Agreement or the Ancillary Agreements,
and Borse Dubai and the Bidder shall, jointly and severally, reimburse any such
Person for all reasonable expenses (including reasonable counsel fees and
expenses) as they are incurred by any such Person in connection with any such
breach of representation or warranty or investigating, preparing or defending
any such action or Proceeding, pending or threatened, whether or not such Person
is a party thereto; provided, however, that with respect to indemnification or
reimbursement by Borse Dubai and the Bidder pursuant to this Section 8.03,
(x) in the case of any indemnification pursuant to clause (a) other than in
respect of a Fundamental Representation (which will not be subject to the limits
of this clause (x)), Borse Dubai and the Bidder shall not be liable unless the
aggregate amount of Damages exceeds $29,000,000, and Borse Dubai and the Bidder
shall only be liable for Damages in excess of such amount, and (y) Borse Dubai’s
and the Bidder’s maximum liability shall not exceed $2,900,000,000.

Section 8.04 Other Indemnification Matters.

(a) Promptly after receipt by any Person (the “Indemnified Person”) of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any action, Proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 8.02 or Section 8.03, such
Indemnified Person will give notice thereof to the Person or Persons against
whom such indemnity may be sought (the “Indemnifying Person”). Notwithstanding
the foregoing, the failure to give prompt notice to such Person shall not
relieve such Indemnifying Person from liability, except to the extent such
failure or delay materially prejudices such Indemnifying Person. The
Indemnifying Person shall be entitled to participate in any such action and to
assume the defense thereof, at the Indemnifying Person’s expense and with
counsel reasonably satisfactory to the Indemnified Person. After notice from the
Indemnifying Person to such Indemnified Person of its election so to assume the
defense thereof, the Indemnified Person shall have the right to participate in
such action and to retain its own counsel, but the Indemnifying Person shall not
be liable to such Indemnified Person hereunder for any legal expenses of other
counsel or any other expenses, in each case, subsequently incurred by such
Indemnified Person, in connection with the defense thereof other than reasonable
costs of investigation, unless (i) the Indemnifying Person has agreed to pay
such fees and expenses, (ii) the Indemnifying Person shall have failed to employ
counsel reasonably satisfactory to the Indemnified Person in a timely manner or
(iii) the Indemnified Person shall have been advised by outside counsel that
representation of the Indemnified Person by counsel provided by the Indemnifying
Person pursuant to the foregoing would be inappropriate due to an actual or
potential conflicting interest between the Indemnifying Person and the
Indemnified Person, including situations in which there are one or more legal
defenses available to the Indemnified Person that are different from or
additional to those available to the Indemnifying Person; provided, however,
that the Indemnifying Person shall not, in connection with any one such action
or Proceeding or separate but substantially similar actions or Proceedings
arising out of the same general allegations, be liable for the fees and expenses
of more than one firm of attorneys at one time for any Indemnified Person and
its Affiliates. Furthermore, the Parties

 

C-29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agree to render to each other, without compensation (other than reasonable
documented out-of-pocket expenses), such assistance as they may reasonably
require of each other in order to ensure the proper and adequate defense of any
such action, whether or not subject to indemnification hereunder, and each Party
agrees to, and to cause counsel selected by it to, defend any such action
diligently and in good faith.

(b) Except in the case of fraud, or with respect to matters for which the remedy
of specific performance or injunctive relief or other equitable remedies are
appropriate or available, the respective rights to indemnification as provided
for in this Section 8.04 will constitute each Party’s sole remedy and no Party
will have any other liability or damages to any other Party; provided, however,
that nothing contained herein will prevent the Indemnified Person from pursuing
remedies as may be available to such Party under applicable law in the event of
an Indemnifying Person’s failure to comply with its indemnification obligations
hereunder.

(c) In the event of any Damages the amount of which (i) is undisputed by the
Indemnifying Person, (ii) is finally determined through settlement of any
third-party action or claim or (iii) was disputed but as to which (x) a final,
non-appealable award has been rendered by a court of competent jurisdiction or
(y) an agreement has been reached between the Indemnifying Person and the
Indemnified Person, such amount (after taking into account the provisos in
Section 8.02 and Section 8.03) shall conclusively be deemed a liability of the
Indemnifying Person hereunder and shall be paid to the Indemnified Person within
ten days of being so deemed in cash by wire transfer of immediately available
funds, and shall finally and conclusively resolve the matter that was the
subject of such indemnification.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including facsimile or similar writing) and
shall be given to:

 

  (a) Nasdaq at:

The Nasdaq Stock Market, Inc.

One Liberty Plaza

New York, NY 10006

Attn: Edward S. Knight, Esq.

Fax: (301) 978-8471

 

       with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn: Eric J. Friedman, Esq.

Fax: (917) 777-2204

 

  (b) Borse Dubai or the Bidder at:

Borse Dubai Limited

PO Box 9700

Dubai, UAE

Attn: Sayanta Basu

Fax: +971 (4) 330 3260

 

C-30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

       with a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attn: David M. Wilf, Esq.

Fax: (212) 351-6277

or such other address or facsimile number as such Party may hereinafter specify
for the purpose of giving such notice to the Party. Each such notice, request or
other communication shall be deemed to have been received (i) if given by
facsimile, when such facsimile is transmitted to the Fax number specified
pursuant to this Section 9.01 and confirmation of receipt is received or (ii) if
given by any other means, when delivered at the address specified in this
Section 9.01.

Section 9.02 No Waivers; Amendments.

(a) No failure or delay on the part of any Party in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

(b) Neither this Agreement nor any term or provision hereof may be amended or
waived in any manner other than by instrument in writing signed, in the case of
an amendment, by each of the Parties, or in the case of a waiver, by the Party
against whom the enforcement of such waiver is sought.

Section 9.03 Successors and Assigns. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the Parties and the successors and assigns of each Party, whether so
expressed or not. Except with respect to the Irrevocables, the assignability of
which shall be governed by their respective terms and Exhibit A, none of the
Parties may assign any of its rights or obligations hereunder, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
other Parties, and any such assignment without such prior written consent shall
be null and void; provided, however, that each Party may assign this Agreement,
in whole or in part, to any Subsidiary of such Party without the prior consent
of any other Party; provided further, however, that such assignment shall only
be valid for so long as such Subsidiary remains a Subsidiary of such Party;
provided still further, however, that no assignment shall limit the assignor’s
obligations hereunder. Except as expressly set forth herein, this Agreement
shall not inure to the benefit of or be enforceable by any other Person.

Section 9.04 Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

Section 9.05 Severability. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the Parties hereunder will be enforceable to the fullest extent
permitted by applicable law.

Section 9.06 Specific Performance. The Parties hereby acknowledge and agree that
the failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the transactions contemplated hereby, will cause irreparable
injury to the other Parties, for which damages, even if available, will not be
an adequate remedy. Accordingly, each Party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such Party’s obligations, to prevent breaches of this Agreement by such Party
and to the granting by any court of the remedy of specific performance of such
Party’s obligations hereunder, without bond or other security being required, in
addition to any other remedy to which any Party is entitled at law or in equity.
Each Party irrevocably waives any defenses based on adequacy of any other
remedy, whether at law or in equity, that might

 

C-31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be asserted as a bar to the remedy of specific performance of any of the terms
or provisions hereof or injunctive relief in any action brought therefor by any
Party.

Section 9.07 New York Law. The enforceability and validity of this Agreement,
the construction of its terms and the interpretation of the rights and duties of
the Parties shall be governed by the laws of the State of New York, without
regard to conflict of law principles thereof that would mandate the application
of laws of another jurisdiction.

Section 9.08 Jurisdiction; Service of Process; Waiver of Jury Trial.

 

(a) Each of the Parties unconditionally and irrevocably agrees to submit to the
exclusive jurisdiction of the state and federal courts located in New York, New
York for any suit, action or Proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby and hereby irrevocably waives, to the fullest
extent permitted by applicable law, and agrees not to assert any objection,
whether as a defense or otherwise, which such Party may now or hereafter have to
the laying of the venue of any such suit, action or Proceeding in any such court
or that any such suit, action or Proceeding which is brought in any such court
has been brought in an inconvenient forum or that such suit, action or
Proceeding may not be brought or is not maintainable in such courts or that the
venue thereof may not be appropriate or that this Agreement may not be enforced
in or by such courts. Each Party agrees that a final judgment in any such suit,
action or Proceeding shall be conclusive and may be enforced in any other
jurisdiction in which a Party may be found or may have assets by suit on the
judgment or in any other manner provided by applicable law, and agrees to the
fullest extent permitted by law to consent to the enforcement of any such
judgment and not to oppose such enforcement or to seek review on the merits of
any such judgment in any such jurisdiction.

(b) Each of the Parties hereby irrevocably consents to the service of process
outside the territorial jurisdiction of such courts in any suit, Proceeding or
action by giving copies thereof by hand-delivery of air courier to the address
of such Party specified in Section 9.01 and such service of process shall be
deemed effective service of process on such Party. However, the foregoing shall
not limit the right of any Party to effect service of process on the other
Parties by any other legally available method.

(c) To the extent that any Party hereto (including assignees of any Party’s
rights or obligations under this Agreement) may be entitled, in any
jurisdiction, to claim for itself or its revenues, assets or properties,
sovereign immunity from service of process, from suit, from the jurisdiction of
any court or arbitral tribunal, from attachment prior to judgment, from
attachment in aid of execution or enforcement of a judgment (interlocutory or
final), or from any other legal process, and to the extent that, in any such
jurisdiction there may be attributed such a sovereign immunity (whether claimed
or not), each Party hereto hereby irrevocably agrees not to claim, and hereby
irrevocably waives to the fullest extent permitted by law, such sovereign
immunity.

(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.09 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts (including by facsimile), each of which will be an
original with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each Party shall
have received counterparts hereof signed by all of the other Parties.

Section 9.10 Entire Agreement. This Agreement and the DIFX Agreement constitute
the entire agreement and understanding among the Parties and supersedes any and
all prior agreements and understandings, written or oral, relating to the
subject matter hereof, including the Binding Term Sheet.

 

C-32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.11 Interpretation.

(a) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. In this Agreement, all references to “$” are to United
States dollars and all references to “SEK” are to Swedish kronor. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time, amended, qualified or supplemented, including (in
the case of agreements and instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns.

(b) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

[Execution page follows.]

 

C-33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first above
written.

 

THE NASDAQ STOCK MARKET, INC. By:  

/s/ Adena T. Friedman

Name:   Adena T. Friedman Title:   Executive Vice President BORSE DUBAI LIMITED
By:  

/s/ Soud Ba’alawy

Name:   Soud Ba’alawy Title:   Vice-Chairman By:  

/s/ Essa Kazim

Name:   Essa Kazim Title:   Chairman BD STOCKHOLM AB By:  

/s/ Per E. Larsson

Name:   Per E. Larsson Title:  

Director

 

C-34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A

CONDITIONS PRECEDENT

Condition 1. Condition Precedent: With respect to the DIFX Agreement: (a) there
has been no DIFX Material Adverse Effect that has occurred and is continuing;
(b) all representations and warranties made by Borse Dubai and DIFX in the DIFX
Agreement shall be true and correct in all material respects as of the date of
the DIFX Agreement and the Closing Date of the DIFX Agreement, other than those
that are qualified by “materiality” or by DIFX Material Adverse Effect, which
shall be true and correct in all respects, or in the case of representations and
warranties that are made as of a specified date, as of such specified date;
(c) Borse Dubai and DIFX shall have performed all obligations and agreements and
complied with all covenants and conditions required by the DIFX Agreement or any
DIFX Ancillary Agreement (as defined in the DIFX Agreement) to be performed or
complied with by them prior to or at the Closing, except where the
non-performance in relation to the transactions contemplated by the DIFX
Agreement is not material to Nasdaq; and (d) DIFX shall have received the prior
written consent of the DFSA approving the transactions contemplated by the DIFX
Agreement.

1.1 Beneficiary: Nasdaq.

1.2 Trigger Date: If this Condition Precedent becomes incapable of being
satisfied as the result of a failure of clause (a), above, prior to the Trigger
Date, Nasdaq shall be released from the Condition Precedent (Condition 2, below)
requiring that the DIFX Agreement transactions close simultaneously with the
transactions contemplated by this Agreement, and:

 

  (i) this Agreement shall otherwise remain in full force and effect; and

 

  (ii) the Irrevocables shall remain in effect (subject to their respective
terms).

For the avoidance of doubt, the satisfaction or waiver of this Condition
Precedent is not a condition to the occurrence of the Trigger Date.

1.3 Closing: If this Condition Precedent becomes incapable of being satisfied
following the Trigger Date, Nasdaq shall be released from the Condition
Precedent (Condition 2, below) requiring that the DIFX Agreement transactions
close simultaneously with the transactions contemplated by this Agreement, and:

 

  (i) this Agreement shall otherwise remain in full force and effect; and

 

  (ii) the Irrevocables shall remain in effect (subject to their respective
terms).

For the avoidance of doubt, the satisfaction or waiver of this Condition
Precedent is not a condition to the occurrence of the Closing.

Condition 2. Condition Precedent: The transactions contemplated in the DIFX
Agreement shall close concurrently with the transactions contemplated by this
Agreement (other than due to a failure of Condition 1, above, which shall govern
such failures).

2.1 Beneficiary: Borse Dubai.

2.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is not
a condition to the occurrence of the Trigger Date.

2.3 Closing: The satisfaction or waiver of this Condition Precedent (other than
due to a failure of Condition 1, above, which shall govern such failures) is a
condition to the Closing. Borse Dubai has the right to terminate this Agreement
if this Condition Precedent is incapable of being satisfied at the Closing
(other than due to a failure of Condition 1, above, which shall govern such
failures). If Borse Dubai terminates this Agreement based



--------------------------------------------------------------------------------

TABLE OF CONTENTS

on the failure of this Condition Precedent (other than due to a failure of
Condition 1, above, which shall govern such failures) following the Trigger
Date:

 

  (i) Nasdaq may launch a new offer; and

 

  (ii) Borse Dubai shall retain the benefit of the Irrevocables.

Condition 3. Condition Precedent: (a) There has been no OMX Material Adverse
Effect that has occurred and is continuing, and (b) OMX has not violated
condition 5, as set forth on Exhibit B, to the original Bidder Offer, which
states that no information made public by OMX or disclosed by OMX to Borse Dubai
is materially inaccurate, incomplete or misleading and that OMX has not failed
to make public any material information which should have been made public by
it.

3.1 Beneficiary: Borse Dubai and Nasdaq.

3.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date, Borse Dubai and
Nasdaq shall each have the right to terminate this Agreement. If either Party
terminates this Agreement based on the failure of this Condition Precedent prior
to the Trigger Date:

 

  (i) the Party terminating this Agreement must withdraw its offer or let its
offer lapse without opening such offer for acceptances, and such Party and its
Affiliates shall comply with the OMX Offer Restrictions (as defined below); and

 

  (ii) if Nasdaq is the terminating Party, then Borse Dubai shall retain the
benefit of the Irrevocables, but if Borse Dubai is the terminating Party, then
Borse Dubai shall promptly assign the benefit of the Irrevocables to Nasdaq (for
all purposes of this Exhibit A, any such assignment shall be subject to the
compliance with the terms of the Irrevocables).

3.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the Closing. If this Condition Precedent becomes incapable of being
satisfied following the Trigger Date, Borse Dubai and Nasdaq shall each have the
right to terminate this Agreement.

If Nasdaq terminates this Agreement based on the failure of this Condition
Precedent following the Trigger Date:

 

  (i) the Bidder may continue the Bidder Offer;

 

  (ii) Nasdaq and its Affiliates shall comply with the OMX Offer Restrictions;
and

 

  (iii) Borse Dubai shall retain the benefit of the Irrevocables.

If Borse Dubai terminates this Agreement based on the failure of this Condition
Precedent following the Trigger Date:

 

  (I)

Nasdaq may either (A) launch a new offer or (B) for so long as it would not
violate the Condition Precedent related to the legality of Borse Dubai, the
Bidder and Option Holder acquiring OMX Shares (Condition 11, below), require
that the Bidder continue with the Bidder Offer (including the exercise of the
Options and Irrevocables) at the then current offer price (with 100% of the
consideration being paid by Nasdaq to Borse Dubai in cash). Upon the request of
Nasdaq, Borse Dubai will also extend the Bidder Offer for the outstanding shares
of OMX through one or more subsequent offering periods in accordance with
applicable law and the terms of this Agreement. Upon such request to continue or
extend, Nasdaq shall (1) provide Borse Dubai with evidence reasonably
satisfactory to Borse Dubai that Nasdaq has sufficient financial resources to
pay Borse Dubai the consideration for the OMX Shares owned or to be acquired by
Borse Dubai and its Subsidiaries (including the exercise of the Options and the
Irrevocables) and transferred to Nasdaq pursuant to this Agreement concurrently
with

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Borse Dubai’s obligation to pay for such OMX Shares; (2) pay (immediately prior
to Borse Dubai’s requirement to pay for such OMX Shares) Borse Dubai by wire
transfer of immediately available funds to a bank account or accounts designated
in writing by Borse Dubai to Nasdaq at least two Business Days prior to the
Closing Date, an amount in SEK sufficient to purchase such OMX Shares; and
(3) pay (within 10 Business Days after evidence is presented to Nasdaq) Borse
Dubai’s reasonable documented out-of-pocket expenses incurred since Borse Dubai
exercises its right to terminate this Agreement. If Nasdaq does not pay for such
OMX Shares on such date, interest will accrue on the purchase price paid by
Bidder for such OMX Shares for the period held by Borse Dubai (which shall equal
the actual interest paid by Borse Dubai if funded by debt or 6% annually (pro
rata for the period such OMX Shares are held by Borse Dubai) if funded by Borse
Dubai from its own funds);

 

  (II) If Nasdaq launches a new offer, then Borse Dubai shall promptly assign
the benefit of the Irrevocables to Nasdaq (subject to their respective terms);

 

  (III) If Nasdaq requires that the Bidder continue the Bidder Offer, then the
Irrevocables shall remain in effect (subject to their respective terms and
subject to clause (I), above); and

 

  (IV) If Nasdaq launches a new offer, the Bidder must terminate the Bidder
Offer or let the Bidder Offer lapse without opening the Bidder Offer for
acceptances and the Bidder, Borse Dubai and their respective Affiliates shall
each comply with the OMX Offer Restrictions.

Condition 4. Condition Precedent: There has been no Nasdaq Material Adverse
Effect that has occurred and is continuing.

4.1 Beneficiary: Borse Dubai and Nasdaq.

4.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date, Borse Dubai and
Nasdaq shall each have the right to terminate this Agreement.

If Nasdaq terminates this Agreement based on the failure of this Condition
Precedent prior to the Trigger Date:

 

  (i) the Bidder may continue the Bidder Offer;

 

  (ii) Nasdaq shall withdraw the Nasdaq Offer or let the Nasdaq Offer lapse
without opening the Nasdaq Offer for acceptances and Nasdaq and its Affiliates
shall comply with the OMX Offer Restrictions; and

 

  (iii) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

If Borse Dubai terminates this Agreement based on the failure of this Condition
Precedent prior to the Trigger Date:

 

  (I) Nasdaq may continue the Nasdaq Offer;

 

  (II) the Bidder may continue the Bidder Offer; and

 

  (III) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

4.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Closing. If this Condition Precedent becomes
incapable of being satisfied following the Trigger Date, Borse Dubai and Nasdaq
shall each have the right to terminate this Agreement.

If Nasdaq terminates this Agreement based on the failure of this Condition
Precedent following the Trigger Date:

 

  (i) the Bidder may continue the Bidder Offer;

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (ii) Nasdaq and its Affiliates shall comply with the OMX Offer Restrictions;
and

 

  (iii) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

If Borse Dubai terminates this Agreement based on the failure of this Condition
Precedent following the Trigger Date:

 

  (I) Nasdaq may launch a new offer;

 

  (II) the Bidder may continue the Bidder Offer; and

 

  (III) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

Condition 5. Condition Precedent: All representations and warranties made by
Nasdaq in this Agreement and any Ancillary Agreement shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date, other than those that are qualified by “materiality” or by Nasdaq Material
Adverse Effect, which shall be true and correct in all respects, or in the case
of representations and warranties that are made as of a specified date or in any
Ancillary Agreement, as of such specified date or the Closing, respectively.

5.1 Beneficiary: Borse Dubai.

5.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If, prior to the Trigger Date,
this Condition Precedent becomes incapable of being satisfied, Borse Dubai shall
have the right to terminate this Agreement. If Borse Dubai terminates this
Agreement based on the failure of this Condition Precedent prior to the Trigger
Date:

 

  (i) Nasdaq may continue the Nasdaq Offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

  (iii) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

5.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the Closing. If, following the Trigger Date, this Condition
Precedent becomes incapable of being satisfied, Borse Dubai shall have the right
to terminate this Agreement. If Borse Dubai terminates this Agreement based on
the failure of this Condition Precedent following the Trigger Date:

 

  (i) Nasdaq may launch a new offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

  (iii) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

Condition 6. Condition Precedent: Nasdaq shall have performed all obligations
and agreements and complied with all covenants and conditions required by this
Agreement or any Ancillary Agreement to be performed or complied with by Nasdaq
prior to or at the Closing, except where the non-performance in relation to the
transactions contemplated by this Agreement is not material to Borse Dubai or
the Bidder.

6.1 Beneficiary: Borse Dubai.

6.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If, prior to the Trigger Date,
this Condition Precedent becomes incapable of being satisfied, Borse Dubai shall
have the right to terminate this Agreement. If Borse Dubai terminates this
Agreement based on the failure of this Condition Precedent prior to the Trigger
Date:

 

  (i) Nasdaq may continue the Nasdaq Offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iii) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

6.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Closing. If this Condition Precedent becomes
incapable of being satisfied following the Trigger Date, Borse Dubai shall have
the right to terminate this Agreement. If Borse Dubai terminates this Agreement
based on the failure of this Condition Precedent following the Trigger Date:

 

  (i) Nasdaq may launch a new offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

  (iii) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

Condition 7. Condition Precedent: Borse Dubai and the Bidder shall have
performed all obligations and agreements and complied with all covenants and
conditions required by this Agreement or any Ancillary Agreement to be performed
or complied with by them prior to or at the Closing, except where the
non-performance in relation to the transactions contemplated by this Agreement
is not material to Nasdaq.

7.1 Beneficiary: Nasdaq.

7.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If, prior to the Trigger Date,
this Condition Precedent becomes incapable of being satisfied, Nasdaq shall have
the right to terminate this Agreement. If Nasdaq terminates this Agreement based
on the failure of this Condition Precedent prior to the Trigger Date:

 

  (i) Nasdaq may continue the Nasdaq Offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

  (iii) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

7.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Closing. If this Condition Precedent becomes
incapable of being satisfied following the Trigger Date, Nasdaq shall have the
right to terminate this Agreement. If Nasdaq terminates this Agreement based on
the failure of this Condition Precedent following the Trigger Date:

 

  (i) Nasdaq may launch a new offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

  (iii) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

Condition 8. Condition Precedent: The Bidder shall have received all applicable
regulatory approvals for the Bidder to acquire OMX Shares (including from the
applicable Authorities in each of Sweden, Finland, Denmark, the United Kingdom,
Iceland, Estonia, Latvia and Lithuania).

8.1 Beneficiary: Borse Dubai and Nasdaq.

8.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) Nasdaq may continue the Nasdaq Offer;

 

  (iii) the Bidder may continue the Bidder Offer; and

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iv) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

8.3 Closing: The continued satisfaction or waiver of this Condition Precedent is
a condition to the occurrence of the Closing. If this Condition Precedent
becomes incapable of being satisfied following the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) Nasdaq may launch a new offer;

 

  (iii) the Bidder may continue the Bidder Offer; and

 

  (iv) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

Condition 9. Condition Precedent: Nasdaq shall have received all applicable
regulatory approvals for Nasdaq to acquire OMX Shares (including from the
applicable Authorities in Sweden, Finland, Denmark, the United Kingdom, Iceland,
Estonia, Latvia and Lithuania).

9.1 Beneficiary: Borse Dubai and Nasdaq.

9.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) the Bidder may continue the Bidder Offer;

 

  (iii) Nasdaq may continue the Nasdaq Offer; and

 

  (iv) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

9.3 Closing: The continued satisfaction or waiver of this Condition Precedent is
a condition to the occurrence of the Closing. If this Condition Precedent
becomes incapable of being satisfied following the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) Nasdaq may launch a new offer;

 

  (iii) the Bidder may continue the Bidder Offer; and

 

  (iv) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

Condition 10. Condition Precedent: Borse Dubai and Nasdaq shall have received
(a) all Regulatory Approvals (including through termination of applicable
waiting periods) for Borse Dubai to acquire Nasdaq Shares, including CFIUS
(through either approval or a finding of no jurisdiction), HSR and from the
applicable Authorities in each of Sweden, Finland, Denmark, the United Kingdom,
Iceland, Estonia, Latvia and Lithuania and (b) the Stockholder Approval and
(c) a “Listing of Additional Shares” form shall have been submitted to The
Nasdaq Global Select Market with respect to the Nasdaq Shares.

10.1 Beneficiary: Borse Dubai and Nasdaq.

10.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (ii) the Bidder may continue the Bidder Offer;

 

  (iii) Nasdaq may continue the Nasdaq Offer; and

 

  (iv) Borse Dubai and Nasdaq shall ask each party granting an Irrevocable
whether they prefer to tender into the Nasdaq Offer (as modified, at the option
of Nasdaq) or the Bidder Offer (as modified, at the option of Borse Dubai), and
Borse Dubai shall retain the benefit of the Irrevocables or promptly assign the
benefit of the Irrevocables to Nasdaq (subject to their respective terms),
depending on the choice of the party granting the Irrevocable.

10.3 Closing: The continued satisfaction or waiver of this Condition Precedent
is a condition to the occurrence of the Closing. If this Condition Precedent
becomes incapable of being satisfied following the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) Nasdaq may launch a new offer;

 

  (iii) the Bidder may continue the Bidder Offer; and

 

  (iv) Borse Dubai and Nasdaq shall ask each party granting an Irrevocable
whether they prefer to tender into the Nasdaq Offer (as modified, at the option
of Nasdaq) or the Bidder Offer (as modified, at the option of Borse Dubai), and
Borse Dubai shall retain the benefit of the Irrevocables or promptly assign the
benefit of the Irrevocables to Nasdaq (subject to their respective terms),
depending on the choice of the party granting the Irrevocable.

Condition 11. Condition Precedent: There shall be no rule, legislation,
injunction or order preventing the Bidder from acquiring OMX Shares.

11.1 Beneficiary: Borse Dubai and Nasdaq.

11.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) the Bidder may continue the Bidder Offer;

 

  (iii) Nasdaq may continue the Nasdaq Offer; and

 

  (iv) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

11.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Closing. If this Condition Precedent becomes
incapable of being satisfied following the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) the Bidder may continue the Bidder Offer,

 

  (iii) Nasdaq may launch a new offer; and

 

  (iv) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

Condition 12. Condition Precedent: There shall be no rule, legislation,
injunction or order preventing Nasdaq from acquiring the OMX Shares.

12.1 Beneficiary: Borse Dubai and Nasdaq.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) the Bidder may continue the Bidder Offer;

 

  (iii) Nasdaq may continue the Nasdaq Offer; and

 

  (iv) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

12.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Closing. If this Condition Precedent becomes
incapable of being satisfied following the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) the Bidder may continue the Bidder Offer;

 

  (iii) Nasdaq may launch a new offer; and

 

  (iv) Borse Dubai shall retain the benefit of the Irrevocables (subject to
their respective terms).

Condition 13. Condition Precedent: There shall be no rule, legislation,
injunction or order preventing Borse Dubai from acquiring Nasdaq Shares.

13.1 Beneficiary: Borse Dubai and Nasdaq.

13.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) the Bidder may continue the Bidder Offer;

 

  (iii) Nasdaq may continue the Nasdaq Offer; and

 

  (iv) Borse Dubai and Nasdaq shall ask each party granting an Irrevocable
whether they prefer to tender into the Nasdaq Offer (as modified, at the option
of Nasdaq) or the Bidder Offer (as modified, at the option of Borse Dubai), and
Borse Dubai shall retain the benefit of the Irrevocables or promptly assign the
benefit of the Irrevocables to Nasdaq (subject to their respective terms),
depending on the choice of the party granting the Irrevocable.

13.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Closing. If this Condition Precedent becomes
incapable of being satisfied following the Trigger Date:

 

  (i) this Agreement shall be terminated;

 

  (ii) Nasdaq may launch a new offer;

 

  (iii) the Bidder may continue the Bidder Offer; and

 

  (iv) Borse Dubai and Nasdaq shall ask each party granting an Irrevocable
whether they prefer to tender into the Nasdaq Offer (as modified, at the option
of Nasdaq) or the Bidder Offer (as modified, at the option of Borse Dubai), and
Borse Dubai shall retain the benefit of the Irrevocables or promptly assign the
benefit of the Irrevocables to Nasdaq (subject to their respective terms),
depending on the choice of the party granting the Irrevocable.

Condition 14. Condition Precedent: No party has announced an offer on terms more
favorable than the Bidder Offer.

14.1 Beneficiary: Borse Dubai and Nasdaq.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If this Condition Precedent
becomes incapable of being satisfied prior to the Trigger Date, and if:

 

  (i) the Bidder increases the cash consideration in the Bidder Offer based on
the failure of this Condition Precedent prior to the Trigger Date, and Nasdaq is
willing to increase the cash payment to Borse Dubai or the Bidder, as
appropriate, by the same amount per OMX Share, then:

 

  (A) this Agreement shall be amended to reflect this change in consideration;

 

  (B) the Irrevocables shall remain in effect (subject to their respective
terms); and

 

  (C) this Condition Precedent shall be deemed satisfied.

 

  (ii) the Bidder increases the cash consideration in the Bidder Offer based on
the failure of this Condition Precedent prior to the Trigger Date, but Nasdaq is
unwilling to increase the cash payment to Borse Dubai by the same amount per OMX
Share, then:

 

  (A) this Agreement shall be terminated;

 

  (B) Nasdaq must withdraw the Nasdaq Offer and Nasdaq and its Affiliates shall
comply with the OMX Offer Restrictions;

 

  (C) the Bidder shall be required to increase the cash consideration in the
Bidder Offer to at least the last amount proposed by Borse Dubai and rejected by
Nasdaq; and

 

  (D) Borse Dubai shall retain the benefit of the Irrevocables (subject to their
respective terms).

 

  (iii) Nasdaq desires to increase the consideration in the Bidder Offer (with a
SEK-for-SEK increase in the cash consideration to Borse Dubai) based on the
failure of this Condition Precedent prior to the Trigger Date, but Borse Dubai
is unwilling to increase the consideration in the Bidder Offer, then:

 

  (A) Nasdaq may terminate this Agreement;

 

  (B) Nasdaq shall be required to increase the cash consideration in the Nasdaq
Offer to at least the last amount proposed by Nasdaq and rejected by Borse
Dubai;

 

  (C) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms); and

 

  (D) the Bidder must terminate the Bidder Offer and the Bidder and Borse Dubai
and their respective Affiliates shall comply with the OMX Offer Restrictions.

14.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the Closing. If this Condition Precedent becomes incapable of being
satisfied following the Trigger Date, and if:

 

  (i) the Bidder increases the cash consideration in the Bidder Offer based on
the failure of this Condition Precedent following the Trigger Date, and Nasdaq
is willing to increase the cash payment to Borse Dubai by the same amount per
OMX Share, then:

 

  (A) this Agreement shall be amended to reflect this change in consideration;

 

  (B) the Irrevocables shall remain in effect (subject to their respective
terms); and

 

  (C) this Condition Precedent shall be deemed satisfied.

 

  (ii) the Bidder increases the cash consideration in the Bidder Offer based on
the failure of this Condition Precedent following the Trigger Date, but Nasdaq
is unwilling to increase the cash payment to Borse Dubai by the same amount per
OMX Share, then:

 

  (A) this Agreement shall be terminated;

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (B) the Bidder shall be required to increase the cash consideration in the
Bidder Offer to at least the last amount proposed by Borse Dubai and rejected by
Nasdaq;

 

  (C) Nasdaq and its Affiliates shall comply with the OMX Offer Restrictions;
and

 

  (D) Borse Dubai shall retain the benefit of the Irrevocables (subject to their
respective terms).

 

  (iii) Nasdaq desires to increase the consideration in the Bidder Offer (with a
SEK-for-SEK increase in the cash consideration to Borse Dubai) based on the
failure of this Condition Precedent following the Trigger Date, but Borse Dubai
is unwilling to increase the consideration in the Bidder Offer, then:

 

  (A) Nasdaq may, at its sole option, either (1) terminate this Agreement and
launch a new offer or (2) require the Bidder to continue with the Bidder Offer
(including the exercise of the Options and Irrevocables) at the then current
offer price (with 100% of the consideration being paid by Nasdaq to Borse Dubai
in cash). Upon the request of Nasdaq, Borse Dubai will also extend the Bidder
Offer for the outstanding shares of OMX through one or more subsequent offering
periods in accordance with applicable law and the terms of this Agreement. If
Nasdaq requests that the Bidder continue with the Bidder Offer, Nasdaq shall
(1) provide Borse Dubai with evidence reasonably satisfactory to Borse Dubai
that Nasdaq has sufficient financial resources to pay Borse Dubai the
consideration for the OMX Shares owned or to be acquired by Borse Dubai and its
Subsidiaries (including the exercise of the Options and the Irrevocables) and
transferred to Nasdaq pursuant to this Agreement concurrently with Borse Dubai’s
obligation to pay for such OMX Shares; (2) pay (immediately prior to Borse
Dubai’s requirement to pay for such OMX Shares) Borse Dubai by wire transfer of
immediately available funds to a bank account or accounts designated in writing
by Borse Dubai to Nasdaq at least two Business Days prior to the Closing Date,
an amount in SEK sufficient to purchase such OMX Shares; and (3) pay (within 10
Business Days after evidence is presented to Nasdaq) Borse Dubai’s reasonable
documented out-of-pocket expenses incurred since the date Borse Dubai notifies
Nasdaq in writing that it is unwilling to increase the consideration in the
Bidder Offer. If Nasdaq does not pay for such OMX Shares on such date, interest
will accrue on the purchase price paid by Bidder for such OMX Shares for the
period held by Borse Dubai (which shall equal the actual interest paid by Borse
Dubai if funded by debt or 6% annually (pro rata for the period such OMX Shares
are held by Borse Dubai) if funded by Borse Dubai from its own funds);

 

  (B) if Nasdaq launches a new offer, then Borse Dubai shall promptly assign the
benefit of the Irrevocables to Nasdaq (subject to their respective terms);

 

  (C) if Nasdaq requires that the Bidder continue the Bidder Offer, then the
Irrevocables shall remain in effect (subject to their respective terms); and

 

  (D) If Nasdaq launches a new offer, the Bidder must terminate the Bidder Offer
and the Bidder and Borse Dubai and their respective Affiliates shall comply with
the OMX Offer Restrictions.

Condition 15. Condition Precedent: The minimum condition for Borse Dubai’s
obligations under the Bidder Offer shall be that 50% plus one share of the
outstanding OMX Shares have been tendered in the Bidder Offer or are otherwise
owned by Borse Dubai or any of its Subsidiaries or subject to the Options. The
minimum condition for Nasdaq’s obligations under this Agreement shall be that
67% of the outstanding OMX Shares have been tendered in the Bidder Offer or are
otherwise owned by Borse Dubai or any of its Subsidiaries, including pursuant to
exercised Options, and Borse Dubai delivers such OMX Shares to Nasdaq at the
Closing. (This condition for each Party is referred to as the “Minimum
Condition”.)

15.1 Beneficiary: Borse Dubai and Nasdaq.

15.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is not
a condition to the occurrence of the Trigger Date.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.3 Closing:

 

  (i) If the Minimum Condition to Borse Dubai’s obligations fails, then:

 

  (A) the Bidder may reduce the minimum condition (including the number of
shares subject to the Options and the Irrevocables and any OMX Shares currently
owned by or on behalf of Borse Dubai) in the Bidder Offer to the extent allowed
by law; or

 

  (B) the Bidder may increase the cash consideration in the Bidder Offer and the
provisions of 14.3(i) and (ii), above, as applicable, shall control.

 

  (ii) If the Minimum Condition to Nasdaq’s obligations fails, then:

 

  (A) Nasdaq has the right to terminate this Agreement; and

 

  (B) if Nasdaq doesn’t terminate this Agreement, (1) Nasdaq may request that
the Bidder increase the cash consideration in the Bidder Offer (with Nasdaq
providing a SEK-for-SEK increase in the cash consideration to Borse Dubai) and
(2) if Borse Dubai is unwilling to increase the consideration in the Bidder
Offer, the provisions of 14.3(iii), above, shall control.

Condition 16. Condition Precedent: All representations and warranties made by
Borse Dubai and the Bidder in this Agreement and any Ancillary Agreement shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date, other than those that are qualified by
“materiality”, which shall be true and correct in all respects, or in the case
of representations and warranties that are made as of a specified date or in any
Ancillary Agreement, as of such specified date or the Closing, respectively.

16.1 Beneficiary: Nasdaq.

16.2 Trigger Date: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Trigger Date. If, prior to the Trigger Date,
this Condition Precedent becomes incapable of being satisfied, Nasdaq shall have
the right to terminate this Agreement. If Nasdaq terminates this Agreement based
on the failure of this Condition Precedent prior to the Trigger Date:

 

  (i) Nasdaq may continue the Nasdaq Offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

  (iii) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

16.3 Closing: The satisfaction or waiver of this Condition Precedent is a
condition to the occurrence of the Closing. If, following the Trigger Date, this
Condition Precedent becomes incapable of being satisfied, Nasdaq shall have the
right to terminate this Agreement. If Nasdaq terminates this Agreement based on
the failure of this Condition Precedent following the Trigger Date:

 

  (i) Nasdaq may launch a new offer;

 

  (ii) the Bidder may continue the Bidder Offer; and

 

  (iii) Borse Dubai shall promptly assign the benefit of the Irrevocables to
Nasdaq (subject to their respective terms).

Definition of “OMX Offer Restrictions”:

From and after the Closing, the Party (or Parties) to which this provision
applies shall not, and shall cause its (or their) respective Affiliates not to:

(a) purchase or otherwise acquire, offer or propose to acquire, or solicit an
offer to sell or agree to acquire, directly or indirectly, alone or in concert
with others, beneficial or record ownership of any OMX Shares, including by
tender or exchange offer or otherwise;

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) make, or in any way participate in, directly or indirectly, alone or in
concert with others (including by or through any group of which the applicable
Party (or Parties) or its (or their) respective Subsidiaries is a member), any
“solicitation” of “proxies” (as such terms are defined or used in Regulation 14A
under the Exchange Act) to vote OMX Shares or to provide or withhold consents
with respect to OMX Shares or seek to advise or influence any person or entity
with respect to, the voting of, or the providing or withholding consent with
respect to, any OMX Shares;

(c) either directly or indirectly in concert with others (including by or
through any group of which the applicable Party (or Parties) or its (or their)
respective Subsidiaries is a member) seek representation on the Board of
Directors of OMX or the board of directors or equivalent of any of OMX’s
subsidiaries, seek to remove any members of the Board of Directors of OMX or
expand or reduce the size of the Board of Directors of OMX or otherwise act
alone or in concert with others (including by or through any group of which the
applicable Party (or Parties) or its (or their) respective Subsidiaries is a
member) to make public statements or otherwise seek to control or influence the
management or Board of Directors of OMX or any of its Subsidiaries;

(d) form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any OMX Shares; or

(e) either directly or indirectly in concert with others (including by or
through any group of which the applicable Party (or Parties), or its (or their)
respective Subsidiaries is a member) publicly announce or disclose any
intention, or enter into or disclose any plan or arrangement inconsistent with
the foregoing (including publicly making a request that Nasdaq waive, amend or
terminate any provisions of these OMX Offer Restrictions or making such a
request if such request would reasonably be likely to require public disclosure
by any Person or otherwise result in public disclosure).

The OMX Offer Restrictions shall apply to: (i) the Bidder, Borse Dubai and their
respective Affiliates, (A) for the duration of the Nasdaq Offer or any new offer
launched by Nasdaq, as permitted pursuant to Exhibit A, as appropriate, and
(B) continue for three years thereafter if Nasdaq consummates such offer and
acquires more than 50% of the outstanding OMX Shares in such offer or
(ii) Nasdaq and its respective Affiliates, (A) for the duration of the Bidder
Offer, as permitted pursuant to Exhibit A and (B) continue for three years
thereafter if the Bidder consummates such offer and acquires more than 50% of
the outstanding OMX Shares in such offer.

 

12